UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.0%) Walt Disney Co. 359,298 18,784 McDonald's Corp. 201,947 18,529 * Amazon.com Inc. 72,385 18,409 Home Depot Inc. 301,714 18,214 Comcast Corp. Class A 501,868 17,952 News Corp. Class A 407,854 10,005 Time Warner Inc. 189,911 8,609 Target Corp. 131,036 8,317 Starbucks Corp. 152,026 7,715 Ford Motor Co. 764,196 7,535 NIKE Inc. Class B 73,674 6,992 Lowe's Cos. Inc. 228,431 6,908 * DIRECTV 125,754 6,597 TJX Cos. Inc. 147,242 6,595 * priceline.com Inc. 9,983 6,177 Yum! Brands Inc. 91,184 6,049 Time Warner Cable Inc. 61,307 5,828 Viacom Inc. Class B 94,803 5,080 CBS Corp. Class B 119,228 4,332 Johnson Controls Inc. 137,122 3,757 Carnival Corp. 89,440 3,259 Coach Inc. 57,063 3,197 McGraw-Hill Cos. Inc. 56,169 3,066 Macy's Inc. 80,586 3,032 * Discovery Communications Inc. Class A 49,500 2,952 * Bed Bath & Beyond Inc. 46,564 2,934 Ross Stores Inc. 44,786 2,893 VF Corp. 17,642 2,811 * AutoZone Inc. 7,502 2,773 Omnicom Group Inc. 53,175 2,742 Mattel Inc. 68,346 2,425 Limited Brands Inc. 47,768 2,353 Starwood Hotels & Resorts Worldwide Inc. 39,211 2,273 * Dollar Tree Inc. 46,016 2,221 Kohl's Corp. 43,213 2,213 Gap Inc. 59,710 2,136 * Chipotle Mexican Grill Inc. Class A 6,348 2,016 * O'Reilly Automotive Inc. 23,868 1,996 Marriott International Inc. Class A 50,424 1,972 Harley-Davidson Inc. 45,727 1,937 Genuine Parts Co. 30,998 1,892 Ralph Lauren Corp. Class A 12,235 1,850 Wynn Resorts Ltd. 15,793 1,823 Nordstrom Inc. 30,536 1,685 * BorgWarner Inc. 23,001 1,590 Staples Inc. 136,560 1,573 Wyndham Worldwide Corp. 28,396 1,490 Tiffany & Co. 23,803 1,473 Darden Restaurants Inc. 25,511 1,422 * CarMax Inc. 45,791 1,296 Family Dollar Stores Inc. 19,356 1,283 Whirlpool Corp. 15,473 1,283 Comcast Corp. 33,914 1,180 DR Horton Inc. 55,355 1,142 Lennar Corp. Class A 32,369 1,125 Newell Rubbermaid Inc. 58,089 1,109 Expedia Inc. 18,713 1,082 Scripps Networks Interactive Inc. Class A 17,281 1,058 * PulteGroup Inc. 67,907 1,053 Interpublic Group of Cos. Inc. 87,409 972 H&R Block Inc. 54,483 944 * Fossil Inc. 11,012 933 Best Buy Co. Inc. 53,278 916 Hasbro Inc. 23,105 882 * Urban Outfitters Inc. 22,040 828 Gannett Co. Inc. 46,425 824 * TripAdvisor Inc. 22,013 725 Leggett & Platt Inc. 28,381 711 International Game Technology 52,878 692 JC Penney Co. Inc. 28,375 689 Cablevision Systems Corp. Class A 43,468 689 Harman International Industries Inc. 13,381 618 * Netflix Inc. 11,199 610 * Goodyear Tire & Rubber Co. 48,343 589 * Apollo Group Inc. Class A 20,005 581 Abercrombie & Fitch Co. 16,328 554 GameStop Corp. Class A 24,721 519 * Big Lots Inc. 11,756 348 * AutoNation Inc. 7,649 334 Washington Post Co. Class B 900 327 Consumer Staples (10.9%) Procter & Gamble Co. 551,370 38,243 Philip Morris International Inc. 337,407 30,346 Coca-Cola Co. 774,970 29,395 Wal-Mart Stores Inc. 336,562 24,838 PepsiCo Inc. 311,642 22,055 Kraft Foods Inc. 355,134 14,685 Altria Group Inc. 406,823 13,584 CVS Caremark Corp. 254,641 12,330 Colgate-Palmolive Co. 89,241 9,568 Costco Wholesale Corp. 86,475 8,658 Kimberly-Clark Corp. 78,949 6,772 Walgreen Co. 171,728 6,258 General Mills Inc. 129,914 5,177 Sysco Corp. 117,570 3,676 HJ Heinz Co. 64,176 3,591 Archer-Daniels-Midland Co. 132,024 3,588 Whole Foods Market Inc. 34,414 3,352 Lorillard Inc. 26,056 3,034 Mead Johnson Nutrition Co. 40,712 2,983 Estee Lauder Cos. Inc. Class A 48,114 2,962 Reynolds American Inc. 65,700 2,848 Kroger Co. 109,077 2,568 Kellogg Co. 49,493 2,557 ConAgra Foods Inc. 81,147 2,239 Hershey Co. 30,435 2,158 Brown-Forman Corp. Class B 30,425 1,985 JM Smucker Co. 21,928 1,893 Clorox Co. 26,028 1,875 Dr Pepper Snapple Group Inc. 42,018 1,871 Beam Inc. 31,820 1,831 Coca-Cola Enterprises Inc. 55,460 1,734 * Monster Beverage Corp. 30,763 1,666 McCormick & Co. Inc. 26,643 1,653 Molson Coors Brewing Co. Class B 31,110 1,402 Avon Products Inc. 86,843 1,385 Campbell Soup Co. 36,130 1,258 * Constellation Brands Inc. Class A 29,422 952 Tyson Foods Inc. Class A 58,231 933 Hormel Foods Corp. 27,000 790 Safeway Inc. 47,710 768 * Dean Foods Co. 36,900 603 Energy (11.3%) Exxon Mobil Corp. 924,033 84,503 Chevron Corp. 392,727 45,776 Schlumberger Ltd. 265,760 19,222 Occidental Petroleum Corp. 162,113 13,951 ConocoPhillips 243,276 13,911 Anadarko Petroleum Corp. 99,988 6,991 National Oilwell Varco Inc. 85,316 6,835 Apache Corp. 78,247 6,766 Halliburton Co. 185,911 6,263 EOG Resources Inc. 54,029 6,054 Phillips 66 125,638 5,826 Devon Energy Corp. 75,371 4,560 Williams Cos. Inc. 125,555 4,391 Marathon Oil Corp. 141,348 4,180 Kinder Morgan Inc. 114,328 4,061 Baker Hughes Inc. 88,140 3,987 Spectra Energy Corp. 130,871 3,842 Marathon Petroleum Corp. 67,624 3,692 Valero Energy Corp. 110,560 3,503 Noble Energy Inc. 35,505 3,292 Hess Corp. 59,511 3,197 * Cameron International Corp. 49,375 2,768 Pioneer Natural Resources Co. 24,670 2,576 Ensco plc Class A 46,497 2,537 * Southwestern Energy Co. 69,853 2,429 Range Resources Corp. 32,586 2,277 * FMC Technologies Inc. 47,856 2,216 Murphy Oil Corp. 36,966 1,985 Chesapeake Energy Corp. 103,935 1,961 Cabot Oil & Gas Corp. 42,138 1,892 Noble Corp. 50,651 1,812 EQT Corp. 29,904 1,764 CONSOL Energy Inc. 45,789 1,376 * Denbury Resources Inc. 78,592 1,270 Peabody Energy Corp. 53,720 1,197 Tesoro Corp. 27,884 1,168 QEP Resources Inc. 35,768 1,132 Helmerich & Payne Inc. 21,287 1,013 Diamond Offshore Drilling Inc. 14,011 922 * Newfield Exploration Co. 27,211 852 Sunoco Inc. 18,171 851 * Rowan Cos. plc Class A 24,986 844 * Nabors Industries Ltd. 57,606 808 * WPX Energy Inc. 39,218 651 * Alpha Natural Resources Inc. 41,670 274 Financials (14.6%) Wells Fargo & Co. 983,380 33,956 JPMorgan Chase & Co. 760,407 30,781 * Berkshire Hathaway Inc. Class B 332,699 29,344 Citigroup Inc. 586,962 19,205 Bank of America Corp. 2,157,192 19,048 US Bancorp 379,304 13,010 American Express Co. 197,398 11,224 Goldman Sachs Group Inc. 90,204 10,254 Simon Property Group Inc. 60,682 9,212 * American International Group Inc. 233,672 7,662 MetLife Inc. 212,845 7,335 PNC Financial Services Group Inc. 106,080 6,694 Capital One Financial Corp. 116,186 6,624 American Tower Corporation 79,179 5,653 Bank of New York Mellon Corp. 236,323 5,346 Travelers Cos. Inc. 77,089 5,262 ACE Ltd. 67,800 5,126 Prudential Financial Inc. 93,396 5,091 BB&T Corp. 140,083 4,645 Morgan Stanley 277,038 4,638 BlackRock Inc. 25,653 4,574 Aflac Inc. 93,839 4,493 Discover Financial Services 103,078 4,095 Chubb Corp. 53,276 4,064 State Street Corp. 95,950 4,026 Public Storage 28,889 4,020 Allstate Corp. 96,976 3,841 HCP Inc. 86,140 3,831 Marsh & McLennan Cos. Inc. 109,100 3,702 Ventas Inc. 59,058 3,676 CME Group Inc. 61,210 3,507 Equity Residential 60,195 3,463 Franklin Resources Inc. 27,626 3,455 Aon plc 64,639 3,380 Boston Properties Inc. 30,083 3,327 Prologis Inc. 92,370 3,236 T. Rowe Price Group Inc. 50,870 3,220 * Berkshire Hathaway Inc. Class A 23 3,052 SunTrust Banks Inc. 107,899 3,050 Health Care REIT Inc. 51,066 2,949 Fifth Third Bancorp 184,119 2,856 Weyerhaeuser Co. 107,773 2,817 Charles Schwab Corp. 219,543 2,808 Vornado Realty Trust 33,857 2,744 AvalonBay Communities Inc. 19,443 2,644 Loews Corp. 62,657 2,585 Ameriprise Financial Inc. 42,142 2,389 Progressive Corp. 112,193 2,327 Host Hotels & Resorts Inc. 144,842 2,325 M&T Bank Corp. 24,109 2,294 Invesco Ltd. 89,416 2,234 Regions Financial Corp. 283,213 2,042 Northern Trust Corp. 43,848 2,035 * IntercontinentalExchange Inc. 14,614 1,950 Moody's Corp. 38,640 1,707 Hartford Financial Services Group Inc. 87,129 1,694 Kimco Realty Corp. 81,623 1,654 KeyCorp 188,060 1,644 Principal Financial Group Inc. 55,518 1,496 SLM Corp. 94,004 1,478 XL Group plc Class A 61,026 1,466 Plum Creek Timber Co. Inc. 32,215 1,412 Lincoln National Corp. 55,725 1,348 NYSE Euronext 49,237 1,214 Comerica Inc. 38,893 1,208 Huntington Bancshares Inc. 171,123 1,181 * CBRE Group Inc. Class A 60,421 1,112 Cincinnati Financial Corp. 29,295 1,110 Unum Group 55,925 1,075 Torchmark Corp. 18,999 976 Leucadia National Corp. 39,294 894 People's United Financial Inc. 70,432 855 Zions Bancorporation 37,040 765 Apartment Investment & Management Co. Class A 29,192 759 Hudson City Bancorp Inc. 95,219 758 Assurant Inc. 16,009 597 Legg Mason Inc. 23,936 591 NASDAQ OMX Group Inc. 23,595 550 * Genworth Financial Inc. Class A 97,134 508 First Horizon National Corp. 49,824 480 * E*TRADE Financial Corp. 50,359 444 Federated Investors Inc. Class B 18,495 383 Health Care (12.0%) Johnson & Johnson 551,876 38,030 Pfizer Inc. 1,495,298 37,158 Merck & Co. Inc. 609,875 27,505 Abbott Laboratories 314,243 21,544 Amgen Inc. 154,300 13,011 UnitedHealth Group Inc. 206,617 11,449 Bristol-Myers Squibb Co. 336,066 11,342 * Express Scripts Holding Co. 162,176 10,164 * Gilead Sciences Inc. 151,414 10,043 Eli Lilly & Co. 204,315 9,687 Medtronic Inc. 204,334 8,811 * Biogen Idec Inc. 47,360 7,068 * Celgene Corp. 86,385 6,600 Baxter International Inc. 109,421 6,594 Covidien plc 96,200 5,716 Allergan Inc. 61,648 5,646 * Alexion Pharmaceuticals Inc. 38,644 4,421 Thermo Fisher Scientific Inc. 73,117 4,301 McKesson Corp. 47,335 4,072 * Intuitive Surgical Inc. 8,007 3,968 WellPoint Inc. 65,015 3,772 Stryker Corp. 57,913 3,223 Becton Dickinson and Co. 40,038 3,145 Cigna Corp. 57,788 2,726 Agilent Technologies Inc. 69,847 2,686 Cardinal Health Inc. 68,159 2,656 St. Jude Medical Inc. 62,908 2,650 Aetna Inc. 66,878 2,648 * Edwards Lifesciences Corp. 23,043 2,474 Zimmer Holdings Inc. 34,918 2,361 Humana Inc. 32,362 2,270 * Cerner Corp. 29,038 2,248 * Watson Pharmaceuticals Inc. 25,577 2,178 Perrigo Co. 17,602 2,045 Quest Diagnostics Inc. 31,842 2,020 * Mylan Inc. 81,519 1,989 AmerisourceBergen Corp. Class A 50,424 1,952 * Laboratory Corp. of America Holdings 19,268 1,782 * DaVita Inc. 17,013 1,763 * Life Technologies Corp. 34,982 1,710 * Forest Laboratories Inc. 46,827 1,668 * Boston Scientific Corp. 283,516 1,627 CR Bard Inc. 15,529 1,625 * Waters Corp. 17,558 1,463 * Varian Medical Systems Inc. 22,049 1,330 * CareFusion Corp. 44,589 1,266 Coventry Health Care Inc. 26,680 1,112 * Hospira Inc. 33,254 1,091 DENTSPLY International Inc. 28,153 1,074 PerkinElmer Inc. 22,637 667 Patterson Cos. Inc. 16,940 580 * Tenet Healthcare Corp. 84,017 527 Industrials (9.8%) General Electric Co. 2,113,774 48,004 United Technologies Corp. 167,900 13,145 3M Co. 127,343 11,769 Caterpillar Inc. 130,739 11,249 Union Pacific Corp. 94,740 11,246 United Parcel Service Inc. Class B 143,984 10,305 Boeing Co. 135,546 9,437 Honeywell International Inc. 156,161 9,331 Emerson Electric Co. 145,504 7,023 Deere & Co. 78,356 6,464 Danaher Corp. 116,888 6,446 Tyco International Ltd. 92,172 5,186 Illinois Tool Works Inc. 86,361 5,136 Lockheed Martin Corp. 53,799 5,024 FedEx Corp. 58,497 4,950 Precision Castparts Corp. 29,065 4,747 General Dynamics Corp. 66,344 4,387 CSX Corp. 208,407 4,324 Norfolk Southern Corp. 64,006 4,073 Raytheon Co. 66,582 3,806 Northrop Grumman Corp. 49,470 3,286 Cummins Inc. 35,444 3,268 Eaton Corp. 67,658 3,197 PACCAR Inc. 70,939 2,839 Waste Management Inc. 87,234 2,798 Ingersoll-Rand plc 57,400 2,573 Stanley Black & Decker Inc. 33,611 2,563 Parker Hannifin Corp. 29,890 2,498 WW Grainger Inc. 11,983 2,497 Cooper Industries plc 32,100 2,409 Fastenal Co. 53,982 2,321 Dover Corp. 36,706 2,184 Roper Industries Inc. 19,640 2,158 Rockwell Automation Inc. 28,303 1,968 C.H. Robinson Worldwide Inc. 32,212 1,886 Fluor Corp. 33,390 1,879 Republic Services Inc. Class A 59,956 1,649 * Stericycle Inc. 17,164 1,554 Expeditors International of Washington Inc. 42,123 1,532 Rockwell Collins Inc. 28,314 1,519 Pall Corp. 23,295 1,479 Textron Inc. 56,308 1,474 L-3 Communications Holdings Inc. 19,277 1,382 Flowserve Corp. 10,268 1,312 Southwest Airlines Co. 148,836 1,305 Joy Global Inc. 21,289 1,193 Equifax Inc. 23,867 1,112 Masco Corp. 71,819 1,081 * Quanta Services Inc. 42,869 1,059 * Jacobs Engineering Group Inc. 26,045 1,053 Iron Mountain Inc. 30,255 1,032 Xylem Inc. 36,801 926 Cintas Corp. 21,402 887 Snap-on Inc. 11,567 831 Robert Half International Inc. 28,401 756 Dun & Bradstreet Corp. 8,896 708 Avery Dennison Corp. 20,487 652 Pitney Bowes Inc. 40,481 559 * Pentair Inc. 12,109 539 Ryder System Inc. 10,104 395 RR Donnelley & Sons Co. 35,168 373 Pentair Ltd. 5,153 229 Information Technology (20.1%) Apple Inc. 187,660 125,218 Microsoft Corp. 1,510,423 44,980 International Business Machines Corp. 215,042 44,610 * Google Inc. Class A 53,027 40,009 Oracle Corp. 762,673 24,017 Intel Corp. 1,001,868 22,722 QUALCOMM Inc. 341,113 21,316 Cisco Systems Inc. 1,059,395 20,224 Visa Inc. Class A 104,648 14,052 * EMC Corp. 420,001 11,453 * eBay Inc. 232,107 11,236 Mastercard Inc. Class A 21,474 9,695 Accenture plc Class A 127,134 8,903 Hewlett-Packard Co. 393,974 6,721 Texas Instruments Inc. 228,048 6,283 Automatic Data Processing Inc. 96,946 5,687 * Cognizant Technology Solutions Corp. Class A 59,760 4,178 Corning Inc. 297,990 3,919 * Salesforce.com Inc. 25,523 3,897 Broadcom Corp. Class A 103,095 3,565 * Yahoo! Inc. 208,851 3,336 Intuit Inc. 55,294 3,256 * Adobe Systems Inc. 98,330 3,192 TE Connectivity Ltd. 85,800 2,918 Motorola Solutions Inc. 57,268 2,895 Dell Inc. 291,872 2,878 * Citrix Systems Inc. 37,503 2,872 Applied Materials Inc. 247,895 2,768 * Teradata Corp. 33,659 2,538 * Symantec Corp. 140,752 2,533 * NetApp Inc. 72,818 2,394 Analog Devices Inc. 59,947 2,349 * Red Hat Inc. 38,727 2,205 Seagate Technology plc 70,917 2,198 Western Union Co. 120,422 2,194 Altera Corp. 63,821 2,169 Paychex Inc. 64,725 2,155 * SanDisk Corp. 48,185 2,093 * Fiserv Inc. 27,067 2,004 Xerox Corp. 261,820 1,922 Amphenol Corp. Class A 32,163 1,894 * Juniper Networks Inc. 105,783 1,810 CA Inc. 68,585 1,767 Xilinx Inc. 52,636 1,759 Western Digital Corp. 44,524 1,724 * NVIDIA Corp. 124,181 1,657 * F5 Networks Inc. 15,794 1,654 KLA-Tencor Corp. 33,159 1,582 Fidelity National Information Services Inc. 50,241 1,568 * VeriSign Inc. 31,231 1,521 * Autodesk Inc. 45,333 1,513 Linear Technology Corp. 46,147 1,470 * Akamai Technologies Inc. 35,353 1,353 Microchip Technology Inc. 38,999 1,277 * Micron Technology Inc. 203,959 1,221 * BMC Software Inc. 29,345 1,217 * Lam Research Corp. 36,704 1,167 Harris Corp. 22,520 1,153 Computer Sciences Corp. 30,784 991 * Electronic Arts Inc. 63,155 801 Total System Services Inc. 32,598 773 * LSI Corp. 111,232 769 Molex Inc. 27,322 718 Jabil Circuit Inc. 37,540 703 SAIC Inc. 56,868 685 FLIR Systems Inc. 30,396 607 * JDS Uniphase Corp. 46,691 578 * Teradyne Inc. 37,800 537 * Advanced Micro Devices Inc. 121,345 409 * First Solar Inc. 11,633 258 Lexmark International Inc. Class A 1,635 36 Materials (3.5%) Monsanto Co. 106,614 9,704 EI du Pont de Nemours & Co. 186,114 9,356 Freeport-McMoRan Copper & Gold Inc. 190,216 7,529 Dow Chemical Co. 240,094 6,953 Praxair Inc. 59,634 6,195 Newmont Mining Corp. 99,283 5,561 PPG Industries Inc. 30,624 3,517 LyondellBasell Industries NV Class A 68,014 3,514 Air Products & Chemicals Inc. 42,432 3,509 Ecolab Inc. 52,679 3,414 Mosaic Co. 55,315 3,187 International Paper Co. 87,718 3,186 CF Industries Holdings Inc. 12,559 2,791 Sherwin-Williams Co. 16,954 2,525 Nucor Corp. 63,690 2,437 Alcoa Inc. 213,803 1,892 Eastman Chemical Co. 30,643 1,747 Sigma-Aldrich Corp. 24,140 1,737 FMC Corp. 27,428 1,519 Ball Corp. 31,014 1,312 Vulcan Materials Co. 26,030 1,231 Airgas Inc. 13,797 1,135 Cliffs Natural Resources Inc. 28,632 1,120 MeadWestvaco Corp. 34,859 1,067 International Flavors & Fragrances Inc. 16,254 968 Allegheny Technologies Inc. 21,620 690 Bemis Co. Inc. 20,850 656 * Owens-Illinois Inc. 32,485 609 United States Steel Corp. 28,480 543 Sealed Air Corp. 34,992 541 Titanium Metals Corp. 14,700 189 Telecommunication Services (3.3%) AT&T Inc. 1,154,876 43,539 Verizon Communications Inc. 570,496 25,998 CenturyLink Inc. 124,789 5,042 * Crown Castle International Corp. 58,717 3,764 * Sprint Nextel Corp. 601,166 3,318 Windstream Corp. 116,958 1,182 Frontier Communications Corp. 200,706 983 * MetroPCS Communications Inc. 63,428 743 Utilities (3.5%) Duke Energy Corp. 141,084 9,142 Southern Co. 175,003 8,066 Exelon Corp. 171,056 6,086 Dominion Resources Inc. 114,891 6,082 NextEra Energy Inc. 84,718 5,958 American Electric Power Co. Inc. 96,952 4,260 FirstEnergy Corp. 83,808 3,696 PG&E Corp. 85,481 3,647 Consolidated Edison Inc. 58,732 3,517 PPL Corp. 116,439 3,383 Public Service Enterprise Group Inc. 101,434 3,264 Edison International 65,333 2,985 Sempra Energy 44,952 2,899 Xcel Energy Inc. 97,724 2,708 Entergy Corp. 35,535 2,463 Northeast Utilities 62,957 2,407 DTE Energy Co. 34,479 2,067 ONEOK Inc. 40,924 1,977 CenterPoint Energy Inc. 85,688 1,825 Wisconsin Energy Corp. 46,042 1,734 Ameren Corp. 48,721 1,592 NiSource Inc. 57,243 1,459 * AES Corp. 124,335 1,364 SCANA Corp. 26,388 1,274 CMS Energy Corp. 53,120 1,251 Pinnacle West Capital Corp. 22,040 1,164 NRG Energy Inc. 45,874 981 AGL Resources Inc. 23,689 969 Pepco Holdings Inc. 46,055 870 Integrys Energy Group Inc. 15,473 808 TECO Energy Inc. 40,750 723 Total Investments (100.0%) (Cost $1,969,243) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At September 30, 2012, the cost of investment securities for tax purposes was $1,969,243,000. Net unrealized appreciation of investment securities for tax purposes was $609,633,000, consisting of unrealized gains of $823,094,000 on securities that had risen in value since their purchase and $213,461,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.4%) Walt Disney Co. 545,936 28,542 Home Depot Inc. 467,800 28,241 McDonald's Corp. 306,260 28,099 * Amazon.com Inc. 110,440 28,087 Comcast Corp. Class A 755,371 27,020 News Corp. Class A 683,830 16,774 Time Warner Inc. 319,149 14,467 Target Corp. 222,300 14,109 Starbucks Corp. 250,852 12,731 Lowe's Cos. Inc. 414,600 12,538 Ford Motor Co. 1,209,933 11,930 * DIRECTV 225,409 11,825 NIKE Inc. Class B 121,600 11,541 Yum! Brands Inc. 163,460 10,844 Viacom Inc. Class B 171,033 9,166 Time Warner Cable Inc. 94,542 8,987 * General Motors Co. 299,485 6,813 McGraw-Hill Cos. Inc. 120,000 6,551 Johnson Controls Inc. 237,600 6,510 Ross Stores Inc. 96,892 6,259 Coach Inc. 111,500 6,246 * Bed Bath & Beyond Inc. 98,815 6,225 * AutoZone Inc. 16,290 6,022 Kohl's Corp. 112,150 5,744 Gap Inc. 148,547 5,315 * Sirius XM Radio Inc. 2,034,325 5,289 * Dollar Tree Inc. 107,938 5,211 Starwood Hotels & Resorts Worldwide Inc. 89,818 5,206 * Liberty Interactive Corp. Class A 277,926 5,142 * Discovery Communications Inc. 90,137 5,051 Marriott International Inc. Class A 125,975 4,926 * O'Reilly Automotive Inc. 57,848 4,837 Ralph Lauren Corp. Class A 30,800 4,658 Las Vegas Sands Corp. 100,440 4,657 CBS Corp. Class B 127,174 4,620 Darden Restaurants Inc. 77,080 4,297 PetSmart Inc. 62,000 4,277 * Liberty Global Inc. 75,207 4,243 * BorgWarner Inc. 61,100 4,223 PVH Corp. 43,031 4,033 Scripps Networks Interactive Inc. Class A 62,170 3,807 * priceline.com Inc. 6,075 3,759 * Dollar General Corp. 71,400 3,680 * PulteGroup Inc. 234,730 3,638 * CarMax Inc. 128,143 3,626 Expedia Inc. 62,306 3,604 TJX Cos. Inc. 79,152 3,545 * Toll Brothers Inc. 106,560 3,541 * NVR Inc. 4,040 3,412 Interpublic Group of Cos. Inc. 294,400 3,274 * Liberty Media Corp. - Liberty Capital Class A 30,877 3,216 * MGM Resorts International 298,690 3,211 Advance Auto Parts Inc. 46,302 3,169 Brinker International Inc. 88,250 3,115 Hasbro Inc. 77,100 2,943 * TripAdvisor Inc. 85,506 2,816 * Mohawk Industries Inc. 34,700 2,777 * AutoNation Inc. 62,525 2,731 Omnicom Group Inc. 50,600 2,609 DR Horton Inc. 126,366 2,608 Foot Locker Inc. 70,600 2,506 John Wiley & Sons Inc. Class A 53,700 2,468 * Liberty Global Inc. Class A 39,738 2,414 Harley-Davidson Inc. 56,800 2,407 Macy's Inc. 56,800 2,137 * Apollo Group Inc. Class A 72,229 2,098 * Lamar Advertising Co. Class A 56,186 2,082 Harman International Industries Inc. 43,600 2,013 Weight Watchers International Inc. 36,200 1,911 Lennar Corp. Class A 54,600 1,898 Virgin Media Inc. 62,269 1,833 Gentex Corp. 107,252 1,824 Nordstrom Inc. 32,300 1,782 * Hanesbrands Inc. 55,286 1,763 International Game Technology 129,600 1,697 American Eagle Outfitters Inc. 66,991 1,412 Best Buy Co. Inc. 78,384 1,347 Staples Inc. 94,495 1,089 Aaron's Inc. 37,182 1,034 Comcast Corp. 26,219 912 Cablevision Systems Corp. Class A 54,344 861 * Sears Holdings Corp. 14,700 816 Abercrombie & Fitch Co. 23,300 790 * Liberty Ventures Class A 13,896 690 * AMC Networks Inc. Class A 13,586 591 * Madison Square Garden Co. Class A 13,586 547 Chico's FAS Inc. 28,340 513 Mattel Inc. 12,557 446 GameStop Corp. Class A 20,430 429 Wynn Resorts Ltd. 2,000 231 Lennar Corp. Class B 8,300 224 Carnival Corp. 5,800 211 * Liberty Ventures Rights Exp. 10/9/2012 4,632 63 Consumer Staples (10.2%) Procter & Gamble Co. 802,178 55,639 Philip Morris International Inc. 491,809 44,233 Coca-Cola Co. 1,145,800 43,460 Wal-Mart Stores Inc. 505,028 37,271 PepsiCo Inc. 469,139 33,201 CVS Caremark Corp. 408,754 19,792 Kraft Foods Inc. 351,526 14,536 Costco Wholesale Corp. 144,000 14,418 Altria Group Inc. 414,023 13,824 Colgate-Palmolive Co. 115,900 12,427 Walgreen Co. 307,300 11,198 Archer-Daniels-Midland Co. 243,273 6,612 Estee Lauder Cos. Inc. Class A 100,700 6,200 Kroger Co. 248,700 5,854 Hershey Co. 75,300 5,338 Brown-Forman Corp. Class B 77,469 5,055 Dr Pepper Snapple Group Inc. 109,700 4,885 Coca-Cola Enterprises Inc. 153,000 4,784 Clorox Co. 66,120 4,764 McCormick & Co. Inc. 73,300 4,547 JM Smucker Co. 49,024 4,232 Bunge Ltd. 62,800 4,211 Church & Dwight Co. Inc. 76,988 4,157 * Monster Beverage Corp. 71,200 3,856 Kimberly-Clark Corp. 43,340 3,718 * Constellation Brands Inc. Class A 111,170 3,596 General Mills Inc. 88,800 3,539 Energizer Holdings Inc. 47,369 3,534 Ingredion Inc. 62,700 3,459 Campbell Soup Co. 97,400 3,391 * Ralcorp Holdings Inc. 45,783 3,342 Molson Coors Brewing Co. Class B 71,900 3,239 Whole Foods Market Inc. 32,840 3,199 Mead Johnson Nutrition Co. 42,525 3,116 Hormel Foods Corp. 105,200 3,076 * Smithfield Foods Inc. 145,950 2,868 Tyson Foods Inc. Class A 177,944 2,851 Safeway Inc. 170,462 2,743 * Dean Foods Co. 163,416 2,672 * Green Mountain Coffee Roasters Inc. 52,509 1,247 Kellogg Co. 22,800 1,178 Sysco Corp. 17,111 535 Nu Skin Enterprises Inc. Class A 11,200 435 ConAgra Foods Inc. 11,200 309 Hillshire Brands Co. 8,920 239 Energy (10.6%) Exxon Mobil Corp. 1,327,064 121,360 Chevron Corp. 572,038 66,677 Schlumberger Ltd. 375,599 27,167 ConocoPhillips 315,926 18,065 Occidental Petroleum Corp. 190,339 16,381 National Oilwell Varco Inc. 146,541 11,739 Anadarko Petroleum Corp. 164,623 11,510 Apache Corp. 126,217 10,914 EOG Resources Inc. 88,300 9,894 Devon Energy Corp. 145,622 8,810 Williams Cos. Inc. 232,200 8,120 Phillips 66 157,963 7,325 Baker Hughes Inc. 150,671 6,815 Noble Energy Inc. 72,000 6,675 * Cameron International Corp. 109,002 6,112 Hess Corp. 109,600 5,888 Valero Energy Corp. 182,480 5,781 Pioneer Natural Resources Co. 53,737 5,610 Halliburton Co. 158,200 5,330 Range Resources Corp. 72,800 5,087 * Southwestern Energy Co. 145,700 5,067 * FMC Technologies Inc. 107,100 4,959 Cabot Oil & Gas Corp. 108,670 4,879 EQT Corp. 67,900 4,006 * Dresser-Rand Group Inc. 61,355 3,381 * Concho Resources Inc. 35,300 3,345 QEP Resources Inc. 103,165 3,266 * Continental Resources Inc. 39,400 3,030 * Denbury Resources Inc. 184,776 2,986 Energen Corp. 56,100 2,940 * Rowan Cos. plc Class A 85,600 2,891 Helmerich & Payne Inc. 57,980 2,760 Marathon Oil Corp. 92,900 2,747 Diamond Offshore Drilling Inc. 39,700 2,613 Cimarex Energy Co. 43,499 2,547 Marathon Petroleum Corp. 46,450 2,536 * Plains Exploration & Production Co. 66,760 2,501 Peabody Energy Corp. 108,100 2,410 SM Energy Co. 43,156 2,335 * Newfield Exploration Co. 66,098 2,070 * SandRidge Energy Inc. 262,914 1,832 * WPX Energy Inc. 77,400 1,284 Tesoro Corp. 26,500 1,110 CONSOL Energy Inc. 33,900 1,019 * Nabors Industries Ltd. 67,300 944 * Unit Corp. 12,800 531 Chesapeake Energy Corp. 25,211 476 Patterson-UTI Energy Inc. 21,200 336 Kinder Morgan Inc. 8,193 291 * Ultra Petroleum Corp. 12,870 283 * Superior Energy Services Inc. 1,048 21 Financials (15.2%) * Berkshire Hathaway Inc. Class B 524,345 46,247 JPMorgan Chase & Co. 1,121,921 45,415 Wells Fargo & Co. 1,236,508 42,697 Bank of America Corp. 2,583,633 22,813 Citigroup Inc. 681,300 22,292 American Express Co. 318,800 18,127 Goldman Sachs Group Inc. 139,830 15,896 Simon Property Group Inc. 98,448 14,945 US Bancorp 392,700 13,470 American Tower Corporation 141,800 10,123 Prudential Financial Inc. 161,904 8,825 Aflac Inc. 172,500 8,259 Discover Financial Services 206,900 8,220 State Street Corp. 191,478 8,034 Public Storage 55,200 7,682 Franklin Resources Inc. 56,800 7,104 Travelers Cos. Inc. 101,877 6,954 Capital One Financial Corp. 117,800 6,716 Boston Properties Inc. 60,200 6,659 Equity Residential 115,600 6,650 SunTrust Banks Inc. 216,990 6,134 MetLife Inc. 175,820 6,059 T. Rowe Price Group Inc. 92,978 5,886 Progressive Corp. 276,700 5,739 Loews Corp. 138,908 5,731 Fifth Third Bancorp 368,920 5,722 Ameriprise Financial Inc. 98,860 5,604 Host Hotels & Resorts Inc. 334,772 5,373 * American International Group Inc. 161,080 5,282 AvalonBay Communities Inc. 38,375 5,219 General Growth Properties Inc. 252,757 4,924 Charles Schwab Corp. 377,200 4,824 * IntercontinentalExchange Inc. 35,869 4,785 * CIT Group Inc. 114,835 4,523 M&T Bank Corp. 46,286 4,405 CME Group Inc. 73,505 4,212 SL Green Realty Corp. 50,810 4,068 Allstate Corp. 102,300 4,052 Plum Creek Timber Co. Inc. 91,500 4,011 KeyCorp 457,769 4,001 * Affiliated Managers Group Inc. 32,250 3,967 * Arch Capital Group Ltd. 92,500 3,855 * CBRE Group Inc. Class A 205,090 3,776 PNC Financial Services Group Inc. 59,631 3,763 * Alleghany Corp. 10,759 3,711 Lincoln National Corp. 150,986 3,652 * Markel Corp. 7,930 3,636 Torchmark Corp. 68,650 3,525 Reinsurance Group of America Inc. Class A 58,819 3,404 WR Berkley Corp. 89,796 3,366 Taubman Centers Inc. 43,500 3,338 DDR Corp. 216,364 3,323 Raymond James Financial Inc. 89,650 3,286 * American Capital Ltd. 288,458 3,271 Principal Financial Group Inc. 120,400 3,244 Unum Group 166,800 3,206 First Republic Bank 90,257 3,110 HCC Insurance Holdings Inc. 91,600 3,104 White Mountains Insurance Group Ltd. 6,041 3,101 Jones Lang LaSalle Inc. 40,577 3,098 Moody's Corp. 70,100 3,096 Brown & Brown Inc. 118,600 3,092 Douglas Emmett Inc. 127,273 2,936 East West Bancorp Inc. 134,700 2,845 * Howard Hughes Corp. 39,999 2,842 Hospitality Properties Trust 119,270 2,836 Apartment Investment & Management Co. Class A 108,443 2,818 Zions Bancorporation 136,284 2,815 * Forest City Enterprises Inc. Class A 177,391 2,812 Assurant Inc. 75,300 2,809 Equity Lifestyle Properties Inc. 40,500 2,759 Camden Property Trust 42,400 2,734 Cullen/Frost Bankers Inc. 47,600 2,734 * Popular Inc. 154,844 2,699 Commerce Bancshares Inc. 66,871 2,697 TD Ameritrade Holding Corp. 174,400 2,681 NASDAQ OMX Group Inc. 114,892 2,676 SEI Investments Co. 123,770 2,655 Leucadia National Corp. 116,219 2,644 Alexandria Real Estate Equities Inc. 35,930 2,642 BlackRock Inc. 14,450 2,576 Retail Properties of America Inc. 226,600 2,565 Eaton Vance Corp. 86,202 2,496 * MBIA Inc. 239,350 2,425 Morgan Stanley 143,800 2,407 * St. Joe Co. 123,091 2,400 * Alexander & Baldwin Inc. 80,714 2,384 * TFS Financial Corp. 260,720 2,365 Chubb Corp. 30,900 2,357 BOK Financial Corp. 38,571 2,280 Bank of New York Mellon Corp. 99,406 2,249 Associated Banc-Corp 170,670 2,248 First Horizon National Corp. 227,345 2,189 * Signature Bank 32,500 2,180 City National Corp. 42,000 2,163 Hudson City Bancorp Inc. 251,902 2,005 Digital Realty Trust Inc. 28,440 1,987 SLM Corp. 123,245 1,937 Janus Capital Group Inc. 203,766 1,924 CNA Financial Corp. 69,500 1,863 Hanover Insurance Group Inc. 49,600 1,848 BB&T Corp. 53,000 1,758 Lazard Ltd. Class A 55,686 1,628 Northern Trust Corp. 34,773 1,614 StanCorp Financial Group Inc. 50,600 1,581 First Citizens BancShares Inc. Class A 9,642 1,571 Prologis Inc. 44,814 1,570 * E*TRADE Financial Corp. 169,979 1,498 ACE Ltd. 18,102 1,369 Post Properties Inc. 27,700 1,329 Hartford Financial Services Group Inc. 64,184 1,248 New York Community Bancorp Inc. 86,400 1,223 American Financial Group Inc. 32,200 1,220 Legg Mason Inc. 47,500 1,172 BRE Properties Inc. 21,500 1,008 Bank of Hawaii Corp. 20,100 917 Federal Realty Investment Trust 8,200 863 Aon plc 16,400 858 People's United Financial Inc. 62,614 760 Interactive Brokers Group Inc. 51,335 720 Invesco Ltd. 12,010 300 Extra Space Storage Inc. 6,100 203 Essex Property Trust Inc. 300 44 * MSCI Inc. Class A 100 4 Health Care (11.7%) Johnson & Johnson 801,298 55,217 Pfizer Inc. 2,052,484 51,004 Merck & Co. Inc. 790,626 35,657 Abbott Laboratories 407,600 27,945 Amgen Inc. 234,487 19,772 UnitedHealth Group Inc. 328,662 18,211 * Express Scripts Holding Co. 262,595 16,457 * Gilead Sciences Inc. 246,200 16,330 * Biogen Idec Inc. 81,661 12,186 * Celgene Corp. 153,819 11,752 Medtronic Inc. 263,600 11,366 Bristol-Myers Squibb Co. 297,241 10,032 Allergan Inc. 108,530 9,939 Thermo Fisher Scientific Inc. 141,756 8,340 Baxter International Inc. 127,341 7,674 Eli Lilly & Co. 155,695 7,382 WellPoint Inc. 124,216 7,206 Becton Dickinson and Co. 80,600 6,332 McKesson Corp. 73,424 6,317 Stryker Corp. 109,200 6,078 St. Jude Medical Inc. 139,832 5,891 Agilent Technologies Inc. 151,706 5,833 Cardinal Health Inc. 145,512 5,671 Cigna Corp. 118,300 5,580 Aetna Inc. 138,944 5,502 Zimmer Holdings Inc. 81,170 5,489 * Watson Pharmaceuticals Inc. 63,683 5,423 Perrigo Co. 44,840 5,209 Humana Inc. 72,800 5,107 * Mylan Inc. 209,137 5,103 AmerisourceBergen Corp. Class A 127,300 4,928 * Forest Laboratories Inc. 136,600 4,864 * Laboratory Corp. of America Holdings 51,900 4,799 * Life Technologies Corp. 95,435 4,665 Quest Diagnostics Inc. 72,800 4,618 * Henry Schein Inc. 55,100 4,368 * Waters Corp. 51,650 4,304 * Mettler-Toledo International Inc. 22,100 3,773 * Hospira Inc. 110,140 3,615 DENTSPLY International Inc. 93,300 3,559 Coventry Health Care Inc. 81,025 3,378 * Endo Health Solutions Inc. 98,847 3,135 PerkinElmer Inc. 106,204 3,130 Universal Health Services Inc. Class B 67,400 3,082 CR Bard Inc. 29,300 3,066 * CareFusion Corp. 97,796 2,776 Warner Chilcott plc Class A 205,594 2,776 Teleflex Inc. 37,000 2,547 Patterson Cos. Inc. 73,530 2,518 Covidien plc 33,900 2,014 * Varian Medical Systems Inc. 28,200 1,701 * Health Net Inc. 74,200 1,670 * Vertex Pharmaceuticals Inc. 28,588 1,600 * Boston Scientific Corp. 243,450 1,397 Omnicare Inc. 40,900 1,389 * Medivation Inc. 12,554 708 Cooper Cos. Inc. 3,600 340 * Intuitive Surgical Inc. 630 312 * DaVita Inc. 2,200 228 Techne Corp. 2,000 144 * Brookdale Senior Living Inc. Class A 3,600 84 * QIAGEN NV 1,200 22 Industrials (10.6%) General Electric Co. 2,917,272 66,251 United Technologies Corp. 280,100 21,929 Boeing Co. 236,770 16,484 Union Pacific Corp. 123,914 14,709 3M Co. 154,200 14,251 Caterpillar Inc. 128,820 11,084 Danaher Corp. 194,200 10,710 United Parcel Service Inc. Class B 147,300 10,542 FedEx Corp. 110,700 9,367 Illinois Tool Works Inc. 155,800 9,265 Deere & Co. 104,800 8,645 Precision Castparts Corp. 52,100 8,510 General Dynamics Corp. 124,400 8,225 CSX Corp. 389,800 8,088 Honeywell International Inc. 131,400 7,851 Norfolk Southern Corp. 121,650 7,741 Cummins Inc. 75,400 6,953 Emerson Electric Co. 142,400 6,874 PACCAR Inc. 142,910 5,720 Parker Hannifin Corp. 67,500 5,642 WW Grainger Inc. 27,000 5,626 Roper Industries Inc. 49,600 5,451 Fastenal Co. 126,000 5,417 Raytheon Co. 88,118 5,037 Northrop Grumman Corp. 72,268 4,801 AMETEK Inc. 132,975 4,714 Fluor Corp. 81,200 4,570 Waste Management Inc. 140,297 4,501 Pall Corp. 69,300 4,400 * Stericycle Inc. 48,408 4,382 C.H. Robinson Worldwide Inc. 74,090 4,338 Flowserve Corp. 31,400 4,011 Rockwell Collins Inc. 73,700 3,953 L-3 Communications Holdings Inc. 54,000 3,872 Equifax Inc. 81,200 3,782 * Jacobs Engineering Group Inc. 91,366 3,694 Expeditors International of Washington Inc. 101,061 3,675 * Quanta Services Inc. 147,048 3,632 Donaldson Co. Inc. 103,200 3,582 * Owens Corning 103,337 3,458 JB Hunt Transport Services Inc. 63,096 3,284 * WABCO Holdings Inc. 56,041 3,232 Valmont Industries Inc. 23,637 3,108 Southwest Airlines Co. 351,687 3,084 IDEX Corp. 71,845 3,001 Toro Co. 75,200 2,991 Joy Global Inc. 52,500 2,943 Carlisle Cos. Inc. 56,500 2,933 Cintas Corp. 70,766 2,933 * Oshkosh Corp. 106,357 2,917 Dun & Bradstreet Corp. 36,200 2,882 Wabtec Corp. 35,800 2,874 MSC Industrial Direct Co. Inc. Class A 41,700 2,813 * Huntington Ingalls Industries Inc. 65,905 2,771 KBR Inc. 89,249 2,661 * Verisk Analytics Inc. Class A 55,500 2,642 Lockheed Martin Corp. 28,020 2,617 Landstar System Inc. 54,289 2,567 * CNH Global NV 64,069 2,484 SPX Corp. 37,400 2,446 Robert Half International Inc. 87,500 2,330 * Terex Corp. 99,066 2,237 Xylem Inc. 87,100 2,191 Stanley Black & Decker Inc. 26,745 2,039 Manpower Inc. 54,600 2,009 Iron Mountain Inc. 57,536 1,963 * TransDigm Group Inc. 13,034 1,849 Lennox International Inc. 35,090 1,697 Alliant Techsystems Inc. 33,100 1,659 Textron Inc. 61,020 1,597 Tyco International Ltd. 25,300 1,423 Graco Inc. 27,658 1,391 Con-way Inc. 46,800 1,281 Gardner Denver Inc. 19,846 1,199 Exelis Inc. 87,100 901 ITT Corp. 43,550 878 Manitowoc Co. Inc. 62,200 830 * Navistar International Corp. 32,334 682 Republic Services Inc. Class A 19,512 537 * AGCO Corp. 10,600 503 * Babcock & Wilcox Co. 10,920 278 * Engility Holdings Inc. 14,700 271 * KAR Auction Services Inc. 10,953 216 Ryder System Inc. 3,600 141 * Hertz Global Holdings Inc. 7,000 96 * Fortune Brands Home & Security Inc. 2,546 69 Information Technology (19.5%) Apple Inc. 265,170 176,937 International Business Machines Corp. 315,858 65,525 Microsoft Corp. 2,063,000 61,436 * Google Inc. Class A 75,758 57,159 Oracle Corp. 1,138,334 35,846 Cisco Systems Inc. 1,619,290 30,912 Intel Corp. 1,303,330 29,560 QUALCOMM Inc. 415,720 25,978 Visa Inc. Class A 157,298 21,122 * EMC Corp. 661,500 18,039 * eBay Inc. 372,118 18,014 Mastercard Inc. Class A 35,440 16,000 Hewlett-Packard Co. 632,423 10,789 Texas Instruments Inc. 389,800 10,739 * Cognizant Technology Solutions Corp. Class A 119,097 8,327 * Yahoo! Inc. 481,420 7,691 Broadcom Corp. Class A 203,950 7,053 Intuit Inc. 119,760 7,051 * Adobe Systems Inc. 207,700 6,742 Corning Inc. 504,200 6,630 Accenture plc Class A 88,713 6,213 * Citrix Systems Inc. 80,756 6,184 * Symantec Corp. 325,351 5,856 * Teradata Corp. 76,264 5,751 Western Union Co. 290,095 5,286 * Fiserv Inc. 70,050 5,186 Altera Corp. 140,647 4,780 CA Inc. 183,266 4,722 Amphenol Corp. Class A 79,800 4,699 Applied Materials Inc. 417,500 4,661 Analog Devices Inc. 118,166 4,631 * NetApp Inc. 137,963 4,536 Western Digital Corp. 114,100 4,419 KLA-Tencor Corp. 90,600 4,322 Xerox Corp. 577,604 4,240 * Autodesk Inc. 126,488 4,221 Dell Inc. 415,500 4,097 Fidelity National Information Services Inc. 130,478 4,074 * BMC Software Inc. 96,266 3,994 Linear Technology Corp. 124,200 3,956 * Synopsys Inc. 108,990 3,599 * NVIDIA Corp. 255,244 3,405 * AOL Inc. 93,340 3,288 * Cadence Design Systems Inc. 245,160 3,154 * Avnet Inc. 105,400 3,066 * CoreLogic Inc. 114,846 3,047 * LSI Corp. 428,628 2,962 * Lam Research Corp. 91,845 2,919 Global Payments Inc. 69,217 2,895 * Arrow Electronics Inc. 84,500 2,849 Automatic Data Processing Inc. 47,100 2,763 * Compuware Corp. 276,640 2,742 Computer Sciences Corp. 78,900 2,541 * Tech Data Corp. 55,510 2,515 Motorola Solutions Inc. 49,604 2,508 DST Systems Inc. 42,800 2,421 Xilinx Inc. 71,336 2,383 * NCR Corp. 99,574 2,321 Microchip Technology Inc. 65,100 2,131 * Juniper Networks Inc. 119,000 2,036 * Zynga Inc. Class A 695,800 1,976 * Fairchild Semiconductor International Inc. Class A 147,958 1,941 * Ingram Micro Inc. 125,000 1,904 Total System Services Inc. 74,759 1,772 Lender Processing Services Inc. 61,250 1,708 * Alliance Data Systems Corp. 11,600 1,647 * Teradyne Inc. 110,200 1,567 Broadridge Financial Solutions Inc. 58,725 1,370 * Atmel Corp. 248,700 1,308 IAC/InterActiveCorp 24,515 1,276 * Rovi Corp. 81,900 1,188 * Electronic Arts Inc. 90,200 1,145 Lexmark International Inc. Class A 50,300 1,119 * Zebra Technologies Corp. 27,257 1,023 Solera Holdings Inc. 22,096 969 Molex Inc. 24,751 650 Amdocs Ltd. 12,000 396 Activision Blizzard Inc. 32,800 370 * Micron Technology Inc. 56,400 338 * Advanced Micro Devices Inc. 81,100 273 Harris Corp. 4,300 220 * Salesforce.com Inc. 1,400 214 * VeriSign Inc. 2,305 112 Materials (3.8%) Freeport-McMoRan Copper & Gold Inc. 294,908 11,672 Praxair Inc. 105,400 10,949 Newmont Mining Corp. 164,386 9,207 EI du Pont de Nemours & Co. 160,300 8,058 Monsanto Co. 82,434 7,503 Ecolab Inc. 109,138 7,073 LyondellBasell Industries NV Class A 132,900 6,866 CF Industries Holdings Inc. 28,660 6,369 Dow Chemical Co. 178,640 5,173 Nucor Corp. 129,600 4,959 Sigma-Aldrich Corp. 63,400 4,563 FMC Corp. 78,000 4,320 Mosaic Co. 71,400 4,113 Airgas Inc. 48,100 3,959 Ball Corp. 91,200 3,859 * Crown Holdings Inc. 103,000 3,785 * WR Grace & Co. 58,689 3,467 Celanese Corp. Class A 90,011 3,412 * Allied Nevada Gold Corp. 86,213 3,368 Albemarle Corp. 60,400 3,182 Cytec Industries Inc. 46,300 3,034 Rockwood Holdings Inc. 62,760 2,925 Vulcan Materials Co. 53,708 2,540 Martin Marietta Materials Inc. 30,600 2,536 * Intrepid Potash Inc. 115,925 2,490 Reliance Steel & Aluminum Co. 46,300 2,424 Scotts Miracle-Gro Co. Class A 51,099 2,221 Royal Gold Inc. 21,768 2,174 * Molycorp Inc. 183,500 2,110 * Tahoe Resources Inc. 91,880 1,871 Titanium Metals Corp. 139,110 1,785 Cliffs Natural Resources Inc. 42,761 1,673 Sealed Air Corp. 106,072 1,640 Allegheny Technologies Inc. 50,100 1,598 * Owens-Illinois Inc. 81,480 1,529 Valspar Corp. 23,400 1,313 International Paper Co. 35,900 1,304 Packaging Corp. of America 26,600 966 Eastman Chemical Co. 14,106 804 Southern Copper Corp. 21,224 729 Air Products & Chemicals Inc. 5,700 471 Telecommunication Services (3.1%) AT&T Inc. 1,702,979 64,202 Verizon Communications Inc. 711,342 32,416 * Crown Castle International Corp. 118,100 7,570 * Sprint Nextel Corp. 1,298,979 7,171 * SBA Communications Corp. Class A 72,050 4,532 CenturyLink Inc. 94,364 3,812 Telephone & Data Systems Inc. 80,594 2,064 * United States Cellular Corp. 44,516 1,742 * Level 3 Communications Inc. 58,413 1,342 Frontier Communications Corp. 69,223 339 Utilities (2.9%) NextEra Energy Inc. 122,451 8,612 Duke Energy Corp. 111,730 7,240 Edison International 142,500 6,511 Exelon Corp. 182,000 6,476 Sempra Energy 100,036 6,451 PG&E Corp. 145,600 6,213 FirstEnergy Corp. 137,900 6,081 Southern Co. 124,900 5,757 Northeast Utilities 142,899 5,463 CenterPoint Energy Inc. 213,800 4,554 Wisconsin Energy Corp. 120,084 4,524 * Calpine Corp. 236,180 4,086 * AES Corp. 359,398 3,943 CMS Energy Corp. 164,986 3,885 NRG Energy Inc. 173,406 3,709 SCANA Corp. 74,200 3,582 Dominion Resources Inc. 67,086 3,551 NV Energy Inc. 191,083 3,441 ITC Holdings Corp. 43,093 3,257 American Water Works Co. Inc. 87,200 3,232 Integrys Energy Group Inc. 61,481 3,209 Entergy Corp. 43,600 3,021 MDU Resources Group Inc. 137,050 3,021 Aqua America Inc. 115,183 2,852 Questar Corp. 115,800 2,354 Public Service Enterprise Group Inc. 69,800 2,246 UGI Corp. 34,466 1,094 National Fuel Gas Co. 19,487 1,053 NiSource Inc. 35,920 915 American Electric Power Co. Inc. 9,300 409 Total Common Stocks (Cost $2,751,411) Coupon Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $5,324) 0.163% 5,324,389 5,324 Total Investments (100.1%) (Cost $2,756,735) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Tax-Managed Capital Appreciation Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,098,332 63 — Temporary Cash Investments 5,324 — — Total 4,103,656 63 — C. At September 30, 2012, the cost of investment securities for tax purposes was $2,756,735,000. Net unrealized appreciation of investment securities for tax purposes was $1,346,984,000, consisting of unrealized gains of $1,471,958,000 on securities that had risen in value since their purchase and $124,974,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Common Stocks (48.3%) Consumer Discretionary (5.8%) Walt Disney Co. 62,566 3,271 * Amazon.com Inc. 12,752 3,243 McDonald's Corp. 30,774 2,824 Comcast Corp. Class A 77,645 2,777 Home Depot Inc. 38,799 2,342 News Corp. Class A 79,351 1,946 * DIRECTV 26,718 1,402 Target Corp. 22,045 1,399 Ford Motor Co. 139,400 1,374 NIKE Inc. Class B 14,247 1,352 Starbucks Corp. 26,263 1,333 TJX Cos. Inc. 29,186 1,307 Lowe's Cos. Inc. 42,215 1,277 Time Warner Inc. 25,796 1,169 Viacom Inc. Class B 21,227 1,138 * priceline.com Inc. 1,718 1,063 Yum! Brands Inc. 15,505 1,029 CBS Corp. Class B 27,700 1,006 Coach Inc. 13,120 735 Time Warner Cable Inc. 7,643 727 Ross Stores Inc. 11,104 717 * Bed Bath & Beyond Inc. 11,100 699 Macy's Inc. 18,494 696 * General Motors Co. 30,400 692 * Liberty Media Corp. - Liberty Capital Class A 6,204 646 Gap Inc. 17,925 641 Starwood Hotels & Resorts Worldwide Inc. 10,707 621 Carnival Corp. 16,650 607 * Dollar Tree Inc. 12,088 584 Kohl's Corp. 11,385 583 * O'Reilly Automotive Inc. 6,562 549 Virgin Media Inc. 18,636 549 Ralph Lauren Corp. Class A 3,573 540 Marriott International Inc. Class A 13,683 535 Harley-Davidson Inc. 12,290 521 PetSmart Inc. 7,424 512 Tractor Supply Co. 5,157 510 * AutoZone Inc. 1,351 499 PVH Corp. 5,283 495 DR Horton Inc. 22,722 469 Family Dollar Stores Inc. 6,866 455 DISH Network Corp. Class A 14,505 444 Lennar Corp. Class A 12,623 439 Scripps Networks Interactive Inc. Class A 7,068 433 Jarden Corp. 8,092 428 * Liberty Global Inc. Class A 6,732 409 Expedia Inc. 6,991 404 Advance Auto Parts Inc. 5,864 401 * Discovery Communications Inc. Class A 6,041 360 Staples Inc. 29,898 344 Harman International Industries Inc. 7,407 342 Brinker International Inc. 9,637 340 * Dollar General Corp. 6,500 335 Dillard's Inc. Class A 4,613 334 Wyndham Worldwide Corp. 6,300 331 * NVR Inc. 380 321 Johnson Controls Inc. 11,700 321 Lear Corp. 8,200 310 * BorgWarner Inc. 4,476 309 * Liberty Global Inc. 5,446 307 Royal Caribbean Cruises Ltd. 10,147 307 Hasbro Inc. 7,712 294 John Wiley & Sons Inc. Class A 6,318 290 Morningstar Inc. 4,628 290 Aaron's Inc. 10,311 287 International Game Technology 21,367 280 Newell Rubbermaid Inc. 13,318 254 Las Vegas Sands Corp. 5,400 250 Comcast Corp. 6,476 225 Thor Industries Inc. 6,000 218 * TripAdvisor Inc. 6,191 204 Service Corp. International 14,900 201 Wendy's Co. 43,670 199 DeVry Inc. 8,600 196 * Apollo Group Inc. Class A 6,500 189 Abercrombie & Fitch Co. 5,400 183 Gentex Corp. 10,743 183 Weight Watchers International Inc. 3,433 181 Omnicom Group Inc. 3,200 165 DSW Inc. Class A 2,400 160 * Panera Bread Co. Class A 900 154 Polaris Industries Inc. 1,800 146 Chico's FAS Inc. 7,000 127 Guess? Inc. 4,600 117 McGraw-Hill Cos. Inc. 1,800 98 * Hanesbrands Inc. 2,800 89 * Toll Brothers Inc. 2,000 66 * MGM Resorts International 4,013 43 * Liberty Interactive Corp. Class A 2,138 40 Signet Jewelers Ltd. 600 29 * AMC Networks Inc. Class A 573 25 Lennar Corp. Class B 680 18 Cablevision Systems Corp. Class A 1,094 17 Tiffany & Co. 200 12 * Netflix Inc. 177 10 H&R Block Inc. 500 9 * Liberty Ventures Class A 106 5 Consumer Staples (4.8%) Procter & Gamble Co. 83,449 5,788 Coca-Cola Co. 131,564 4,990 Philip Morris International Inc. 49,594 4,460 Wal-Mart Stores Inc. 55,649 4,107 PepsiCo Inc. 44,190 3,127 CVS Caremark Corp. 42,092 2,038 Colgate-Palmolive Co. 17,935 1,923 Kraft Foods Inc. 40,137 1,660 Costco Wholesale Corp. 15,717 1,574 Altria Group Inc. 44,900 1,499 Walgreen Co. 28,118 1,025 Archer-Daniels-Midland Co. 29,073 790 Whole Foods Market Inc. 7,400 721 Mead Johnson Nutrition Co. 9,713 712 Estee Lauder Cos. Inc. Class A 11,118 685 Hershey Co. 8,200 581 JM Smucker Co. 6,651 574 Bunge Ltd. 8,530 572 General Mills Inc. 14,314 570 Coca-Cola Enterprises Inc. 18,186 569 Brown-Forman Corp. Class B 8,688 567 Beam Inc. 9,400 541 McCormick & Co. Inc. 8,147 505 Dr Pepper Snapple Group Inc. 11,332 505 * Monster Beverage Corp. 9,238 500 Church & Dwight Co. Inc. 8,655 467 Clorox Co. 6,400 461 Kroger Co. 19,300 454 * Constellation Brands Inc. Class A 13,587 440 Kimberly-Clark Corp. 4,772 409 Herbalife Ltd. 8,627 409 * Ralcorp Holdings Inc. 5,599 409 Ingredion Inc. 7,386 407 Tyson Foods Inc. Class A 24,710 396 * Dean Foods Co. 23,302 381 Energizer Holdings Inc. 5,065 378 Hormel Foods Corp. 12,492 365 * Smithfield Foods Inc. 17,756 349 Hillshire Brands Co. 12,887 345 Safeway Inc. 20,134 324 Molson Coors Brewing Co. Class B 5,600 252 * Green Mountain Coffee Roasters Inc. 8,629 205 Sysco Corp. 1,500 47 Avon Products Inc. 2,100 34 Energy (5.1%) Exxon Mobil Corp. 148,015 13,536 Chevron Corp. 58,132 6,776 Schlumberger Ltd. 33,567 2,428 Occidental Petroleum Corp. 20,404 1,756 ConocoPhillips 28,412 1,625 Anadarko Petroleum Corp. 19,490 1,363 National Oilwell Varco Inc. 16,529 1,324 Apache Corp. 14,714 1,272 Phillips 66 26,406 1,224 EOG Resources Inc. 10,628 1,191 Halliburton Co. 30,064 1,013 Devon Energy Corp. 15,657 947 Marathon Petroleum Corp. 15,241 832 Noble Energy Inc. 7,999 742 Hess Corp. 13,204 709 * Cameron International Corp. 12,452 698 Pioneer Natural Resources Co. 6,519 681 * Southwestern Energy Co. 19,031 662 Range Resources Corp. 9,046 632 * FMC Technologies Inc. 13,286 615 Cabot Oil & Gas Corp. 13,152 590 * Concho Resources Inc. 6,200 587 EQT Corp. 7,897 466 QEP Resources Inc. 14,125 447 SM Energy Co. 7,172 388 Diamond Offshore Drilling Inc. 5,860 386 * Plains Exploration & Production Co. 10,148 380 Helmerich & Payne Inc. 7,715 367 * Ultra Petroleum Corp. 16,400 360 Murphy Oil Corp. 6,700 360 * Newfield Exploration Co. 11,327 355 * Continental Resources Inc. 4,564 351 HollyFrontier Corp. 8,292 342 Cimarex Energy Co. 5,776 338 * Dresser-Rand Group Inc. 6,122 337 * Oil States International Inc. 4,098 326 Energen Corp. 5,830 306 * Rowan Cos. plc Class A 8,883 300 * SEACOR Holdings Inc. 3,397 283 Peabody Energy Corp. 11,809 263 Baker Hughes Inc. 5,750 260 Marathon Oil Corp. 8,482 251 CONSOL Energy Inc. 7,605 228 * Nabors Industries Ltd. 16,090 226 World Fuel Services Corp. 5,400 192 * Kosmos Energy Ltd. 14,997 171 * Whiting Petroleum Corp. 3,600 171 * SandRidge Energy Inc. 21,613 151 * McDermott International Inc. 11,085 135 Patterson-UTI Energy Inc. 8,502 135 CARBO Ceramics Inc. 2,108 133 * Superior Energy Services Inc. 6,121 126 EXCO Resources Inc. 13,311 107 * Denbury Resources Inc. 4,200 68 Chesapeake Energy Corp. 2,100 40 * Alpha Natural Resources Inc. 3,888 25 Financials (7.5%) * Berkshire Hathaway Inc. Class B 60,777 5,361 Wells Fargo & Co. 145,121 5,011 JPMorgan Chase & Co. 105,901 4,287 Citigroup Inc. 103,692 3,393 Bank of America Corp. 373,017 3,294 Goldman Sachs Group Inc. 18,285 2,079 American Express Co. 34,259 1,948 Simon Property Group Inc. 11,278 1,712 US Bancorp 46,300 1,588 Capital One Financial Corp. 21,992 1,254 American Tower Corporation 16,173 1,155 Morgan Stanley 60,360 1,010 Discover Financial Services 24,229 963 Franklin Resources Inc. 6,525 816 Public Storage 5,672 789 SunTrust Banks Inc. 27,529 778 Aon plc 14,800 774 Equity Residential 13,350 768 * American International Group Inc. 23,300 764 State Street Corp. 18,069 758 Boston Properties Inc. 6,781 750 Travelers Cos. Inc. 10,589 723 Weyerhaeuser Co. 27,357 715 Loews Corp. 15,716 649 AvalonBay Communities Inc. 4,700 639 Progressive Corp. 30,397 630 Host Hotels & Resorts Inc. 37,699 605 General Growth Properties Inc. 30,900 602 Fifth Third Bancorp 38,275 594 Bank of New York Mellon Corp. 25,100 568 Regions Financial Corp. 78,215 564 * IntercontinentalExchange Inc. 4,171 557 Charles Schwab Corp. 43,305 554 Moody's Corp. 12,500 552 Lincoln National Corp. 20,930 506 Vornado Realty Trust 6,000 486 PNC Financial Services Group Inc. 7,700 486 SL Green Realty Corp. 6,059 485 * CBRE Group Inc. Class A 25,773 475 MetLife Inc. 12,940 446 Federal Realty Investment Trust 4,219 444 * Affiliated Managers Group Inc. 3,584 441 Comerica Inc. 13,700 425 Aflac Inc. 8,800 421 * Alleghany Corp. 1,219 421 Torchmark Corp. 7,948 408 Unum Group 20,827 400 Hartford Financial Services Group Inc. 20,400 397 * MSCI Inc. Class A 10,934 391 Leucadia National Corp. 17,000 387 Essex Property Trust Inc. 2,600 385 Taubman Centers Inc. 5,000 384 Zions Bancorporation 18,451 381 WR Berkley Corp. 10,143 380 Alexandria Real Estate Equities Inc. 5,100 375 Allstate Corp. 9,400 372 * Arch Capital Group Ltd. 8,850 369 Reinsurance Group of America Inc. Class A 6,370 369 RenaissanceRe Holdings Ltd. 4,698 362 Digital Realty Trust Inc. 5,143 359 Extra Space Storage Inc. 10,800 359 First Republic Bank/CA 10,400 358 First Horizon National Corp. 36,840 355 * American Capital Ltd. 31,200 354 * Markel Corp. 771 354 DDR Corp. 22,907 352 HCC Insurance Holdings Inc. 10,264 348 Douglas Emmett Inc. 14,834 342 Raymond James Financial Inc. 9,334 342 * Howard Hughes Corp. 4,800 341 Jones Lang LaSalle Inc. 4,412 337 Brown & Brown Inc. 12,861 335 KeyCorp 38,318 335 * Forest City Enterprises Inc. Class A 20,713 328 Allied World Assurance Co. Holdings AG 4,248 328 Apartment Investment & Management Co. Class A 12,576 327 Legg Mason Inc. 13,154 325 * St. Joe Co. 16,600 324 Tanger Factory Outlet Centers 10,000 323 Associated Banc-Corp 24,527 323 East West Bancorp Inc. 15,169 320 CapitalSource Inc. 41,714 316 Equity Lifestyle Properties Inc. 4,600 313 Assurant Inc. 8,400 313 American Financial Group Inc. 8,250 313 TCF Financial Corp. 24,400 291 Retail Properties of America Inc. 25,300 286 SEI Investments Co. 13,347 286 Washington Federal Inc. 17,000 284 White Mountains Insurance Group Ltd. 538 276 Assured Guaranty Ltd. 20,094 274 Chubb Corp. 3,400 259 Prudential Financial Inc. 4,712 257 TD Ameritrade Holding Corp. 16,661 256 NASDAQ OMX Group Inc. 10,873 253 Commerce Bancshares Inc. 6,271 253 * Alexander & Baldwin Inc. 8,400 248 Huntington Bancshares Inc. 35,900 248 First Citizens BancShares Inc. Class A 1,517 247 * TFS Financial Corp. 27,100 246 BOK Financial Corp. 4,040 239 CNA Financial Corp. 8,693 233 * MBIA Inc. 22,375 227 Lazard Ltd. Class A 7,700 225 LPL Financial Holdings Inc. 7,400 211 BB&T Corp. 5,800 192 Hanover Insurance Group Inc. 5,014 187 * Signature Bank 2,400 161 BRE Properties Inc. 3,400 159 ACE Ltd. 2,100 159 StanCorp Financial Group Inc. 5,000 156 CME Group Inc. 2,495 143 BlackRock Inc. 722 129 Jefferies Group Inc. 9,300 127 Prologis Inc. 3,600 126 ProAssurance Corp. 1,300 118 * Genworth Financial Inc. Class A 20,900 109 * CIT Group Inc. 2,100 83 City National Corp. 1,500 77 Hospitality Properties Trust 3,122 74 M&T Bank Corp. 750 71 Ameriprise Financial Inc. 1,180 67 * E*TRADE Financial Corp. 3,200 28 Cullen/Frost Bankers Inc. 200 12 People's United Financial Inc. 400 5 Health Care (5.7%) Johnson & Johnson 78,944 5,440 Pfizer Inc. 214,190 5,323 Merck & Co. Inc. 82,621 3,726 Abbott Laboratories 43,600 2,989 Amgen Inc. 28,555 2,408 UnitedHealth Group Inc. 37,413 2,073 * Gilead Sciences Inc. 28,901 1,917 * Express Scripts Holding Co. 30,149 1,889 * Biogen Idec Inc. 9,411 1,404 * Celgene Corp. 17,812 1,361 Allergan Inc. 12,609 1,155 Bristol-Myers Squibb Co. 33,960 1,146 Medtronic Inc. 23,200 1,000 Thermo Fisher Scientific Inc. 16,567 975 * Alexion Pharmaceuticals Inc. 8,486 971 McKesson Corp. 10,036 863 Eli Lilly & Co. 18,200 863 WellPoint Inc. 13,626 790 * Intuitive Surgical Inc. 1,590 788 Stryker Corp. 13,949 776 Cigna Corp. 14,962 706 Agilent Technologies Inc. 17,507 673 Aetna Inc. 15,855 628 * Watson Pharmaceuticals Inc. 7,264 619 Covidien plc 10,400 618 Zimmer Holdings Inc. 9,070 613 Perrigo Co. 5,228 607 * Mylan Inc. 24,356 594 St. Jude Medical Inc. 13,835 583 AmerisourceBergen Corp. Class A 14,206 550 * Forest Laboratories Inc. 15,419 549 * Life Technologies Corp. 11,217 548 * Vertex Pharmaceuticals Inc. 9,400 526 CR Bard Inc. 4,965 520 Cardinal Health Inc. 13,245 516 Quest Diagnostics Inc. 8,019 509 * DaVita Inc. 4,800 497 * Waters Corp. 5,918 493 * Laboratory Corp. of America Holdings 5,191 480 Humana Inc. 6,400 449 Baxter International Inc. 7,100 428 * Mettler-Toledo International Inc. 2,500 427 Cooper Cos. Inc. 4,484 424 * Hospira Inc. 12,260 402 Universal Health Services Inc. Class B 8,717 399 DENTSPLY International Inc. 10,283 392 * Endo Health Solutions Inc. 11,669 370 Omnicare Inc. 10,893 370 HCA Holdings Inc. 10,844 361 PerkinElmer Inc. 12,100 357 * Varian Medical Systems Inc. 5,800 350 Techne Corp. 4,600 331 Patterson Cos. Inc. 9,000 308 Warner Chilcott plc Class A 22,709 307 * Illumina Inc. 5,800 280 * Tenet Healthcare Corp. 42,100 264 Hill-Rom Holdings Inc. 8,722 254 * CareFusion Corp. 8,395 238 * Bio-Rad Laboratories Inc. Class A 2,100 224 Becton Dickinson and Co. 1,684 132 * Edwards Lifesciences Corp. 919 99 * QIAGEN NV 3,200 59 * Cerner Corp. 505 39 Industrials (5.0%) General Electric Co. 311,909 7,083 Union Pacific Corp. 17,026 2,021 United Technologies Corp. 24,876 1,948 3M Co. 16,900 1,562 Danaher Corp. 23,251 1,282 Caterpillar Inc. 13,500 1,162 Boeing Co. 15,820 1,101 United Parcel Service Inc. Class B 15,200 1,088 FedEx Corp. 12,376 1,047 Precision Castparts Corp. 6,152 1,005 Honeywell International Inc. 13,600 813 Raytheon Co. 14,149 809 Tyco International Ltd. 13,700 771 Cummins Inc. 7,321 675 Ingersoll-Rand plc 14,900 668 CSX Corp. 29,700 616 WW Grainger Inc. 2,932 611 Roper Industries Inc. 5,310 583 Fluor Corp. 9,958 560 AMETEK Inc. 14,200 503 * TransDigm Group Inc. 3,510 498 Emerson Electric Co. 10,300 497 Textron Inc. 18,111 474 * Stericycle Inc. 5,198 471 Pall Corp. 7,400 470 Flowserve Corp. 3,671 469 Deere & Co. 5,600 462 Southwest Airlines Co. 50,857 446 C.H. Robinson Worldwide Inc. 7,611 446 * Fortune Brands Home & Security Inc. 15,625 422 * Quanta Services Inc. 16,995 420 Equifax Inc. 8,958 417 * Jacobs Engineering Group Inc. 10,295 416 * AGCO Corp. 8,737 415 Donaldson Co. Inc. 11,786 409 Expeditors International of Washington Inc. 11,166 406 Joy Global Inc. 7,219 405 Republic Services Inc. Class A 14,110 388 Nordson Corp. 6,550 384 Valmont Industries Inc. 2,911 383 KBR Inc. 12,796 382 JB Hunt Transport Services Inc. 7,310 380 Stanley Black & Decker Inc. 4,927 376 * B/E Aerospace Inc. 8,911 375 * Shaw Group Inc. 8,600 375 Wabtec Corp. 4,653 374 Chicago Bridge & Iron Co. NV 9,558 364 * WABCO Holdings Inc. 6,296 363 Gardner Denver Inc. 5,988 362 Regal-Beloit Corp. 5,000 352 * AECOM Technology Corp. 16,334 346 Rockwell Collins Inc. 6,400 343 * Babcock & Wilcox Co. 13,319 339 Trinity Industries Inc. 11,200 336 Towers Watson & Co. Class A 6,300 334 Toro Co. 8,318 331 * Huntington Ingalls Industries Inc. 7,819 329 Manitowoc Co. Inc. 24,400 325 Triumph Group Inc. 5,000 313 PACCAR Inc. 7,800 312 * Spirit Aerosystems Holdings Inc. Class A 14,000 311 Waste Connections Inc. 10,200 309 Pentair Inc. 6,800 303 Copa Holdings SA Class A 3,638 296 Robert Half International Inc. 11,000 293 * WESCO International Inc. 5,019 287 ITT Corp. 13,869 279 MSC Industrial Direct Co. Inc. Class A 4,100 277 Dun & Bradstreet Corp. 3,400 271 Armstrong World Industries Inc. 5,803 269 Landstar System Inc. 5,685 269 URS Corp. 7,607 269 SPX Corp. 3,997 261 UTi Worldwide Inc. 19,212 259 * MRC Global Inc. 10,500 258 Covanta Holding Corp. 14,400 247 * CNH Global NV 6,300 244 Kansas City Southern 3,200 242 General Dynamics Corp. 3,491 231 Illinois Tool Works Inc. 3,700 220 Xylem Inc. 8,739 220 Cintas Corp. 5,150 213 * Navistar International Corp. 9,846 208 Fastenal Co. 4,725 203 Manpower Inc. 5,250 193 Norfolk Southern Corp. 2,700 172 Alliant Techsystems Inc. 3,386 170 Con-way Inc. 6,065 166 * Air Lease Corp. 8,000 163 * Verisk Analytics Inc. Class A 3,000 143 Kennametal Inc. 3,300 122 * Owens Corning 3,600 120 Lincoln Electric Holdings Inc. 3,023 118 * Delta Air Lines Inc. 12,100 111 * Oshkosh Corp. 3,547 97 Exelis Inc. 8,739 90 Lockheed Martin Corp. 803 75 Ryder System Inc. 1,400 55 L-3 Communications Holdings Inc. 489 35 * United Continental Holdings Inc. 1,200 23 IDEX Corp. 529 22 * Engility Holdings Inc. 81 1 Information Technology (9.3%) Apple Inc. 30,664 20,461 International Business Machines Corp. 35,847 7,436 * Google Inc. Class A 8,772 6,619 Microsoft Corp. 221,856 6,607 Oracle Corp. 130,390 4,106 QUALCOMM Inc. 57,700 3,606 Intel Corp. 151,400 3,434 Cisco Systems Inc. 172,915 3,301 Visa Inc. Class A 18,424 2,474 * EMC Corp. 77,436 2,112 * eBay Inc. 42,744 2,069 Mastercard Inc. Class A 4,080 1,842 Texas Instruments Inc. 40,646 1,120 Hewlett-Packard Co. 65,489 1,117 * Cognizant Technology Solutions Corp. Class A 13,698 958 Accenture plc Class A 13,600 952 * Salesforce.com Inc. 6,103 932 * Yahoo! Inc. 55,566 888 Broadcom Corp. Class A 24,643 852 Intuit Inc. 13,524 796 * Adobe Systems Inc. 23,896 776 Corning Inc. 58,977 776 * Symantec Corp. 38,839 699 Dell Inc. 70,601 696 * Citrix Systems Inc. 8,754 670 Motorola Solutions Inc. 12,867 650 * Teradata Corp. 8,451 637 Altera Corp. 17,552 597 Applied Materials Inc. 53,080 593 * NetApp Inc. 17,971 591 * Fiserv Inc. 7,771 575 Amphenol Corp. Class A 9,296 547 * VeriSign Inc. 10,728 522 CA Inc. 19,407 500 Analog Devices Inc. 12,396 486 Fidelity National Information Services Inc. 15,481 483 * Alliance Data Systems Corp. 3,377 479 Western Union Co. 25,665 468 Avago Technologies Ltd. 13,035 454 Xilinx Inc. 13,429 449 * BMC Software Inc. 10,783 447 KLA-Tencor Corp. 9,012 430 FactSet Research Systems Inc. 4,099 395 * Autodesk Inc. 11,608 387 * Synopsys Inc. 11,500 380 IAC/InterActiveCorp 7,200 375 Solera Holdings Inc. 8,190 359 Activision Blizzard Inc. 31,360 354 * Juniper Networks Inc. 20,600 352 Global Payments Inc. 8,214 344 FLIR Systems Inc. 16,969 339 Jabil Circuit Inc. 17,500 328 DST Systems Inc. 5,230 296 National Instruments Corp. 11,411 287 Total System Services Inc. 11,700 277 SAIC Inc. 22,806 275 Computer Sciences Corp. 8,200 264 * Lam Research Corp. 7,700 245 * NVIDIA Corp. 17,900 239 Automatic Data Processing Inc. 3,674 216 * Fairchild Semiconductor International Inc. Class A 16,325 214 Xerox Corp. 26,155 192 * Atmel Corp. 28,800 152 Maxim Integrated Products Inc. 5,500 146 Marvell Technology Group Ltd. 15,000 137 Linear Technology Corp. 4,000 127 * Ingram Micro Inc. 7,800 119 Lexmark International Inc. Class A 5,300 118 Harris Corp. 2,100 108 * LSI Corp. 14,400 100 * NCR Corp. 4,000 93 * Tech Data Corp. 1,400 63 AVX Corp. 6,400 61 * Facebook Inc. Class A 2,000 43 * Freescale Semiconductor Ltd. 2,600 25 * Arrow Electronics Inc. 700 24 Lender Processing Services Inc. 800 22 Materials (1.9%) Monsanto Co. 19,008 1,730 Freeport-McMoRan Copper & Gold Inc. 29,394 1,163 EI du Pont de Nemours & Co. 16,728 841 Ecolab Inc. 12,200 791 CF Industries Holdings Inc. 3,412 758 Mosaic Co. 12,948 746 LyondellBasell Industries NV Class A 13,538 699 Newmont Mining Corp. 12,354 692 Sherwin-Williams Co. 4,600 685 Sigma-Aldrich Corp. 7,380 531 Dow Chemical Co. 18,300 530 FMC Corp. 8,798 487 Vulcan Materials Co. 10,134 479 Royal Gold Inc. 4,771 476 Praxair Inc. 4,400 457 Ball Corp. 10,718 454 Alcoa Inc. 49,200 435 * Crown Holdings Inc. 11,441 421 Ashland Inc. 5,798 415 Airgas Inc. 5,019 413 * WR Grace & Co. 6,600 390 Celanese Corp. Class A 10,140 384 Cytec Industries Inc. 5,833 382 Reliance Steel & Aluminum Co. 6,800 356 Westlake Chemical Corp. 4,600 336 * Owens-Illinois Inc. 17,000 319 Silgan Holdings Inc. 7,206 314 United States Steel Corp. 16,059 306 Nucor Corp. 7,400 283 Albemarle Corp. 5,200 274 Scotts Miracle-Gro Co. Class A 5,042 219 Martin Marietta Materials Inc. 2,286 190 Sealed Air Corp. 11,800 182 International Paper Co. 4,943 180 Cliffs Natural Resources Inc. 4,384 172 Walter Energy Inc. 5,107 166 Eastman Chemical Co. 2,640 151 * Intrepid Potash Inc. 6,803 146 Titanium Metals Corp. 9,700 125 Valspar Corp. 1,600 90 * Tahoe Resources Inc. 3,200 65 Air Products & Chemicals Inc. 500 41 Telecommunication Services (1.5%) AT&T Inc. 171,066 6,449 Verizon Communications Inc. 76,500 3,486 * Crown Castle International Corp. 13,467 863 * Sprint Nextel Corp. 148,535 820 * SBA Communications Corp. Class A 8,011 504 * Level 3 Communications Inc. 17,700 407 * MetroPCS Communications Inc. 33,900 397 * tw telecom inc Class A 14,900 389 Telephone & Data Systems Inc. 14,125 362 * NII Holdings Inc. 34,951 274 * United States Cellular Corp. 6,515 255 CenturyLink Inc. 3,300 133 * Clearwire Corp. Class A 10,263 14 Utilities (1.7%) Southern Co. 29,442 1,357 NextEra Energy Inc. 15,197 1,069 Duke Energy Corp. 12,830 831 Public Service Enterprise Group Inc. 22,764 733 FirstEnergy Corp. 16,378 722 Consolidated Edison Inc. 11,880 712 Dominion Resources Inc. 13,408 710 Edison International 15,408 704 Sempra Energy 10,529 679 PG&E Corp. 14,635 625 ONEOK Inc. 12,284 593 Northeast Utilities 15,264 584 Xcel Energy Inc. 21,000 582 Entergy Corp. 7,700 534 Wisconsin Energy Corp. 12,732 480 * AES Corp. 43,069 472 * Calpine Corp. 26,810 464 American Water Works Co. Inc. 12,228 453 NRG Energy Inc. 20,624 441 OGE Energy Corp. 7,193 399 CMS Energy Corp. 16,627 392 NV Energy Inc. 20,487 369 ITC Holdings Corp. 4,870 368 MDU Resources Group Inc. 15,804 348 Aqua America Inc. 13,983 346 Alliant Energy Corp. 7,713 335 Questar Corp. 16,333 332 UGI Corp. 9,552 303 National Fuel Gas Co. 5,501 297 Exelon Corp. 7,292 259 AGL Resources Inc. 6,000 245 American Electric Power Co. Inc. 300 13 Total Common Stocks (Cost $286,825) Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (51.8%) Alabama (0.2%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 500 607 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 597 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 595 Alaska (0.1%) 1 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 500 591 Arizona (1.0%) Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 120 Arizona COP 5.000% 10/1/18 (4) 500 594 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 552 Arizona School Facilities Board COP 5.500% 9/1/23 500 578 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/14 (Prere.) 500 547 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 602 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 580 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 536 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 300 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 500 541 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 350 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 780 842 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 558 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 870 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/28 500 610 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 500 554 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 500 573 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 610 California (5.6%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 625 229 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 500 537 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 500 579 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 571 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 500 600 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 580 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 598 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 613 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 613 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 500 622 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 725 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 589 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 205 222 California Economic Recovery Bonds GO 5.000% 7/1/15 295 319 California Economic Recovery Bonds GO 5.000% 7/1/18 500 612 California Economic Recovery Bonds GO 5.000% 7/1/19 500 622 California Economic Recovery Bonds GO 5.000% 7/1/20 500 613 California Economic Recovery Bonds GO 5.250% 7/1/21 500 616 California Economic Recovery Bonds GO 5.000% 7/1/22 500 575 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 630 California GO 5.250% 10/1/13 (14) 500 525 California GO 5.000% 11/1/13 500 525 California GO 5.000% 6/1/15 500 547 California GO 6.000% 2/1/16 500 587 California GO 5.000% 11/1/16 350 408 California GO 5.000% 3/1/17 500 586 California GO 5.000% 4/1/17 500 588 California GO 5.500% 4/1/18 500 613 California GO 6.000% 4/1/18 500 628 California GO 5.000% 9/1/18 500 579 California GO 5.000% 11/1/18 (3) 500 593 California GO 5.000% 6/1/19 (14) 500 585 1 California GO 5.000% 9/1/21 500 616 California GO 5.000% 10/1/21 250 287 California GO 5.000% 6/1/25 495 538 California GO 5.500% 3/1/26 500 580 California GO 5.000% 6/1/27 (14) 500 563 California GO 5.000% 9/1/27 500 554 California GO 4.500% 8/1/28 (2) 485 527 California GO 5.250% 2/1/29 500 590 California GO 5.750% 4/1/29 500 595 California GO 5.000% 9/1/29 (2) 500 545 California GO 5.250% 3/1/30 500 580 California GO 5.250% 9/1/30 500 585 California GO 5.000% 2/1/32 500 570 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 300 356 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 500 539 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 500 586 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/20 325 396 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 500 546 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 594 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 684 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.200% 10/1/12 (ETM) 1,645 1,645 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 591 California Public Works Board Lease Revenue (Judicial Council Projects) 5.125% 12/1/29 250 284 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 350 388 California State University Revenue Systemwide 5.750% 11/1/27 500 594 California State University Revenue Systemwide 5.250% 11/1/29 300 346 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 500 597 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 500 517 Los Angeles CA Community College District GO 5.000% 8/1/27 500 589 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 589 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 607 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 10/1/12 600 600 Los Angeles CA Department of Water & Power Revenue VRDO 0.000% 10/2/12 100 100 Los Angeles CA GO 5.000% 9/1/14 (Prere.) 500 545 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 2,139 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 582 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 577 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 577 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 576 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 694 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 572 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 571 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 500 596 San Diego CA Community College District GO 5.000% 8/1/31 500 589 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 583 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 602 San Diego CA Unified School District GO 0.000% 7/1/27 500 266 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 659 San Diego CA Unified School District GO 0.000% 7/1/28 500 253 San Diego CA Unified School District GO 0.000% 7/1/29 500 235 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 565 San Diego County CA Regional Transportation Commission Sales Tax Revenue 5.000% 4/1/31 560 677 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 4.000% 7/1/21 350 414 San Francisco CA City & County Earthquake Safety GO 5.000% 6/15/28 500 593 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 595 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 225 268 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 500 582 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/30 500 616 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 765 University of California Revenue 5.000% 5/15/21 500 560 University of California Revenue 5.000% 5/15/25 500 583 University of California Revenue 5.000% 5/15/27 (14) 500 570 University of California Revenue 5.000% 5/15/28 (14) 500 568 2 University of California Revenue TOB VRDO 0.190% 10/1/12 200 200 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.160% 10/5/12 LOC 1,200 1,200 Colorado (1.1%) Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/21 500 610 Colorado Department of Transportation RAN 5.250% 12/15/13 (Prere.) 3,750 3,974 Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 568 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 500 582 2 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 10/1/12 595 595 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 500 537 Colorado Springs CO Utility System Revenue 5.000% 11/15/28 500 612 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 497 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,677 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 500 546 University of Colorado Enterprise System Revenue 5.000% 6/1/29 500 608 Connecticut (1.1%) Connecticut GO 5.500% 12/15/13 3,000 3,192 Connecticut GO 5.000% 1/1/14 500 530 Connecticut GO 5.000% 11/1/14 500 549 Connecticut GO 5.000% 12/1/14 500 551 Connecticut GO 5.000% 11/1/16 410 481 Connecticut GO 5.000% 4/15/21 500 628 Connecticut GO 5.000% 4/15/28 500 610 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 560 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.170% 10/5/12 2,100 2,100 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 500 500 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 110 126 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 595 Delaware (0.1%) Delaware GO 5.000% 10/1/20 500 640 District of Columbia (0.2%) District of Columbia GO 5.000% 6/1/21 (4) 500 595 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 622 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 588 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 594 Florida (2.0%) Broward County FL Airport System Revenue 5.000% 10/1/28 400 469 Broward County FL Airport System Revenue 5.375% 10/1/29 500 577 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 1,000 1,095 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 499 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 1,075 1,246 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 450 523 Florida Board of Education Capital Outlay GO 5.000% 1/1/14 500 529 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 500 566 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 608 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/16 300 338 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 603 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 589 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 698 Florida Department of Transportation GO 5.000% 7/1/19 545 677 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 500 596 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 612 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.200% 10/1/12 400 400 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 500 587 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 880 961 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 578 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 662 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 500 565 2 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.000% 10/2/12 LOC 100 100 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 557 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 600 Orange County FL School Board COP VRDO 0.190% 10/5/12 LOC 1,025 1,025 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 577 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 500 525 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 550 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 200 233 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 500 570 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 619 Georgia (1.6%) Atlanta GA Airport Revenue 5.000% 1/1/16 525 596 Atlanta GA Airport Revenue 5.000% 1/1/20 500 608 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 678 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 500 509 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 500 595 Georgia GO 5.000% 10/1/13 500 524 Georgia GO 4.000% 1/1/15 575 622 Georgia GO 5.000% 9/1/15 (Prere.) 500 567 Georgia GO 5.000% 4/1/16 500 580 Georgia GO 5.000% 5/1/16 500 582 Georgia GO 5.000% 7/1/16 400 468 Georgia GO 5.000% 7/1/16 500 585 Georgia GO 5.000% 5/1/17 450 540 Georgia GO 5.750% 8/1/17 500 622 Georgia GO 5.000% 7/1/21 500 644 Georgia GO 5.000% 7/1/22 500 607 Georgia GO 5.000% 5/1/25 500 615 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 538 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 500 597 Gwinnett County GA School District GO 5.000% 2/1/17 (ETM) 500 591 Gwinnett County GA School District GO 5.000% 2/1/28 500 652 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 663 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 562 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 500 556 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 365 434 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/17 525 617 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 584 Hawaii (0.7%) Hawaii GO 5.000% 7/1/14 (2) 500 541 Hawaii GO 5.750% 2/1/15 (4) 500 562 Hawaii GO 5.000% 11/1/16 200 236 Hawaii GO 5.000% 4/1/19 (2) 500 590 Hawaii GO 5.000% 12/1/21 375 478 Hawaii GO 5.000% 6/1/29 500 605 Hawaii GO 5.000% 12/1/29 500 607 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 648 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 589 Honolulu HI City & County GO 5.000% 12/1/30 310 368 Honolulu HI City & County GO 5.250% 8/1/31 500 616 University of Hawaii Revenue 5.000% 10/1/27 500 583 Illinois (2.1%) Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 575 Chicago IL Board of Education GO 5.250% 12/1/26 (12) 500 569 Chicago IL GO 5.000% 12/1/16 (2) 500 576 Chicago IL GO 5.500% 1/1/17 (4) 500 583 Chicago IL GO 5.000% 1/1/19 (2) 500 566 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 589 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/15 (14) 155 171 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/17 (14) 370 434 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 500 556 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 (14) 500 554 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/32 500 565 Cook County IL GO 5.000% 11/15/21 500 584 Cook County IL GO 5.000% 11/15/28 500 573 Cook County IL GO 5.250% 11/15/28 500 591 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/32 500 570 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.200% 10/1/12 3,050 3,050 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 500 558 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 500 601 Illinois GO 5.000% 1/1/18 500 576 Illinois GO 5.000% 8/1/19 250 292 Illinois GO 5.000% 8/1/20 500 582 Illinois GO 5.000% 1/1/21 (4) 710 814 Illinois GO 5.000% 8/1/21 500 579 Illinois GO 5.000% 6/1/26 500 528 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 683 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 606 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 575 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 566 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 250 275 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 1,000 819 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 282 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 250 133 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 500 589 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 471 2 Schaumburg IL GO TOB VRDO 0.200% 10/5/12 (13) 400 400 Indiana (0.4%) Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 606 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/32 500 583 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 315 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 500 506 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 612 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 500 504 Indiana University Student Fee Revenue 5.000% 6/1/19 445 553 Indiana University Student Fee Revenue 5.000% 8/1/23 100 118 Iowa (0.0%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 265 Kansas (0.5%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 597 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 599 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,452 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 900 1,039 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/29 500 559 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/23 500 608 Kentucky (0.5%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.220% 10/1/12 LOC 2,785 2,785 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 150 170 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 588 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 576 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 4.000% 7/1/17 500 576 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 368 Louisiana (0.5%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 478 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 548 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 564 Louisiana GO 5.000% 5/1/16 (Prere.) 500 580 Louisiana GO 5.000% 5/1/16 (Prere.) 500 580 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,379 New Orleans LA GO 5.000% 12/1/31 500 562 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 385 418 Maine (0.1%) Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 597 Maryland (1.5%) Howard County MD GO 5.000% 8/15/24 200 251 Maryland Department of Transportation Revenue 5.000% 2/15/18 500 610 Maryland GO 5.000% 3/1/15 550 612 Maryland GO 5.250% 3/1/15 500 559 Maryland GO 5.000% 8/1/15 (Prere.) 500 565 Maryland GO 5.000% 8/1/15 500 565 Maryland GO 5.000% 8/1/16 (Prere.) 450 528 Maryland GO 5.000% 11/1/16 105 124 Maryland GO 5.000% 3/15/17 500 598 Maryland GO 5.000% 7/15/17 610 737 Maryland GO 5.000% 8/1/17 500 605 Maryland GO 5.250% 8/15/17 500 611 Maryland GO 5.000% 3/15/22 500 610 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/24 500 611 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/16 575 667 1 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/20 500 590 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 810 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 616 Maryland Transportation Authority GAN 5.000% 3/1/16 465 539 Maryland Transportation Authority GAN 5.250% 3/1/16 585 683 Maryland Transportation Authority GAN 5.250% 3/1/20 500 623 Montgomery County MD GO 5.000% 7/1/17 500 603 Montgomery County MD GO 5.000% 11/1/17 500 609 Prince Georges County MD GO 5.000% 9/15/23 500 633 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 500 601 Massachusetts (2.5%) Boston MA GO 5.000% 2/1/22 500 646 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 500 617 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 624 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 540 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/28 500 670 Massachusetts College Building Authority Revenue 5.000% 5/1/16 (Prere.) 500 580 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 533 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 585 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.180% 10/5/12 290 290 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 350 393 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 1/1/20 355 449 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 500 557 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.190% 10/5/12 LOC 500 500 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,115 Massachusetts GO 5.000% 5/1/14 500 537 Massachusetts GO 5.000% 8/1/14 500 542 Massachusetts GO 5.000% 8/1/15 500 564 Massachusetts GO 5.500% 11/1/16 500 600 Massachusetts GO 5.500% 10/1/18 500 633 Massachusetts GO 5.000% 7/1/20 500 620 Massachusetts GO 5.000% 8/1/20 500 631 Massachusetts GO 5.250% 8/1/20 300 384 Massachusetts GO 5.500% 10/1/20 500 651 Massachusetts GO 5.500% 10/1/20 (14) 500 652 Massachusetts GO 5.250% 8/1/23 500 653 Massachusetts GO 5.000% 3/1/26 500 601 Massachusetts GO 5.000% 4/1/29 500 600 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 613 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.190% 10/1/12 600 600 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/15 (14) 500 551 Massachusetts Port Authority Revenue 5.000% 7/1/17 415 496 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 195 221 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 65 74 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 621 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/20 225 284 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 495 627 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (Prere.) 305 340 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 435 480 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 638 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 162 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 654 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 1,088 University of Massachusetts Building Authority Revenue 5.250% 11/1/14 (Prere.) 500 551 Michigan (1.1%) Detroit MI City School District GO 5.250% 5/1/28 (4) 500 620 Mason MI Public School District GO 5.250% 5/1/14 (Prere.) 165 178 Mason MI Public School District GO 5.250% 5/1/17 (4) 1,685 1,810 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 601 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/27 500 569 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/31 500 606 Michigan GO 5.000% 9/15/14 (4) 500 543 Michigan GO 5.000% 5/1/18 500 600 Michigan GO 5.500% 11/1/25 595 706 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.180% 10/5/12 3,100 3,100 Michigan Trunk Line Revenue 5.000% 11/1/21 500 604 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 577 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/31 500 562 Minnesota (0.6%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 551 Minnesota GO 5.000% 6/1/13 65 67 Minnesota GO 5.000% 6/1/13 (ETM) 435 449 Minnesota GO 5.000% 11/1/14 500 549 Minnesota GO 5.000% 8/1/15 500 565 Minnesota GO 5.000% 10/1/17 500 607 Minnesota GO 5.000% 8/1/19 500 629 Minnesota GO 5.000% 8/1/21 500 627 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 556 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 571 University of Minnesota Revenue 5.000% 8/1/19 500 620 University of Minnesota Revenue 5.250% 12/1/29 500 615 Mississippi (0.4%) DeSoto County MS School District GO 5.000% 5/1/19 370 457 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.200% 10/1/12 2,550 2,550 Mississippi GO 5.500% 12/1/18 750 949 Missouri (0.3%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/15 (Prere.) 130 148 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 370 415 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 336 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 598 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/23 600 784 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 596 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 416 Nebraska (0.1%) Lincoln NE Electric System Revenue 5.000% 9/1/25 400 500 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 345 403 Nevada (0.4%) Clark County NV GO 5.000% 12/1/29 500 573 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 570 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 155 171 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 521 Clark County NV School District GO 5.000% 6/15/18 1,690 2,020 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 563 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 562 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 115 134 New Jersey (3.7%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (Prere.) 875 923 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 397 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 381 Jersey City NJ GO 5.000% 3/1/21 480 577 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/23 495 641 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.180% 10/1/12 LOC 1,300 1,300 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.180% 10/1/12 LOC 3,200 3,200 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 500 547 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 620 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 522 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 522 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 543 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 400 458 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 500 607 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 300 361 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 500 544 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 500 539 New Jersey Economic Development Authority Revenue(New Jersey Transit Light Rail Transit System Project) 5.000% 5/1/17 500 589 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 500 601 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 605 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 425 483 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 295 343 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 530 625 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 500 584 New Jersey GO 5.250% 7/15/15 (2) 500 566 New Jersey GO 5.000% 8/15/15 790 892 New Jersey GO 5.250% 7/1/16 (14) 500 587 New Jersey GO 5.250% 7/15/18 (2) 500 620 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 500 569 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.200% 10/1/12 LOC 400 400 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 245 281 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 400 447 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/16 200 231 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 225 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 537 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 500 542 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 (14) 500 550 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (2) 170 194 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 230 264 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 200 230 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 321 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 100 119 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 150 183 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 3,170 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,128 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 500 603 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 100 121 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 591 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 500 639 Newark NJ GO 5.000% 10/1/19 500 598 Rutgers State University New Jersey Revenue VRDO 0.200% 10/1/12 3,550 3,550 1 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 500 589 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 532 West Deptford Township NJ GO 5.000% 7/1/27 (4) 635 706 New Mexico (0.2%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 604 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 500 517 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 607 New York (8.6%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 500 555 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 601 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 610 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 588 Long Island NY Power Authority Electric System Revenue 5.500% 12/1/12 (ETM) 2,000 2,019 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 410 439 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 740 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 574 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 500 572 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 500 592 Long Island NY Power Authority Electric System Revenue VRDO 0.170% 10/1/12 LOC 500 500 New York City NY GO 5.500% 6/1/13 (Prere.) 500 518 New York City NY GO 5.250% 8/1/13 500 521 New York City NY GO 5.750% 8/1/13 55 55 New York City NY GO 5.000% 1/1/14 500 529 New York City NY GO 5.250% 9/1/14 500 547 New York City NY GO 5.000% 2/1/16 105 120 New York City NY GO 5.000% 8/1/16 500 583 New York City NY GO 5.000% 2/1/17 500 591 New York City NY GO 5.000% 9/1/17 500 563 New York City NY GO 5.000% 2/1/18 500 592 New York City NY GO 5.000% 8/1/19 500 594 New York City NY GO 5.000% 8/1/23 380 474 New York City NY GO 5.000% 8/1/23 (14) 500 561 New York City NY GO 5.000% 11/1/23 305 333 New York City NY GO 5.250% 8/15/24 500 607 New York City NY GO 5.000% 8/1/25 905 1,007 New York City NY GO 5.000% 8/1/26 500 612 New York City NY GO 5.000% 8/15/26 475 561 New York City NY GO 5.000% 5/15/28 480 561 New York City NY GO 5.000% 8/1/28 500 566 New York City NY GO 5.000% 8/1/28 400 472 New York City NY GO 5.500% 11/15/28 300 362 New York City NY GO 5.625% 4/1/29 840 1,038 New York City NY GO 5.000% 5/15/29 500 584 New York City NY GO 5.000% 8/1/31 365 430 New York City NY GO VRDO 0.180% 10/5/12 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 566 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 281 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 707 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 603 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 565 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 287 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 589 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 592 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 545 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 542 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/24 500 615 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 610 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 591 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,254 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 250 295 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 500 509 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 2,000 2,009 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 500 594 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 280 324 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 500 589 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 500 584 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 400 490 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 500 584 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 600 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 586 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 300 359 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 500 602 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.180% 10/5/12 2,300 2,300 New York GO 4.500% 2/1/17 500 584 New York GO 4.500% 2/1/18 500 596 New York GO 4.500% 2/1/19 500 605 New York GO 5.000% 2/15/30 315 376 New York Liberty Development Corp. Revenue 5.000% 11/15/31 500 569 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/21 (3) 300 374 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 500 578 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 585 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 575 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 500 582 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 731 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 567 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 670 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 210 251 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/12 (Prere.) 500 503 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 553 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 600 683 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.750% 11/15/28 (14) 455 499 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 643 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 654 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 613 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 476 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 283 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 560 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 100 113 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 595 684 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 576 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 325 382 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 543 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 646 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 570 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 165 183 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 500 592 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 500 623 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 582 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/32 500 593 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 607 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 390 473 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 275 317 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 595 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/20 500 622 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 570 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 591 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 447 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 500 627 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 616 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 603 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 592 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 575 New York State Thruway Authority Revenue 5.000% 1/1/30 500 586 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 500 512 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/13 (2) 500 513 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 566 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 582 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 558 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 572 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 260 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 617 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 622 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 385 426 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 500 613 New York State Urban Development Corp. Revenue 5.000% 12/15/14 100 110 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 550 New York State Urban Development Corp. Revenue 5.000% 12/15/15 400 459 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 618 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 275 315 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 600 742 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 699 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,789 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 649 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 573 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 575 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 500 633 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 500 641 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 573 Westchester County NY GO 5.000% 7/1/20 500 638 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 500 553 North Carolina (1.6%) Charlotte NC Water & Sewer System Revenue 5.000% 12/1/20 235 300 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.180% 10/5/12 1,250 1,250 Guilford County NC GO 5.000% 3/1/18 500 613 Mecklenburg County NC GO 5.000% 3/1/17 500 597 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 583 2 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.200% 10/1/12 1,300 1,300 North Carolina Capital Improvement Revenue 5.000% 5/1/19 555 686 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 593 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.125% 1/1/14 2,400 2,430 North Carolina Eastern Municipal Power Agency Power Systems Revenue 6.000% 1/1/18 (2) 475 583 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 500 568 North Carolina GO 5.000% 3/1/16 500 578 North Carolina GO 5.000% 3/1/18 500 607 North Carolina GO 5.000% 3/1/20 275 348 North Carolina GO 5.000% 5/1/22 250 325 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,347 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 561 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/24 500 614 Wake County NC GO 5.000% 2/1/18 350 428 Wake County NC GO 5.000% 3/1/22 400 518 Wake County NC Public Improvement GO 5.000% 3/1/16 100 116 Ohio (1.9%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 589 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 557 Cincinnati OH City School District GO 5.250% 12/1/26 (14) 500 665 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 500 560 Columbus OH GO 5.000% 7/1/25 535 674 Columbus OH Sewer Revenue VRDO 0.180% 10/5/12 1,800 1,800 Hamilton County OH Sales Tax Revenue 4.500% 12/1/15 (2) 350 389 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 591 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 500 579 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.190% 10/1/12 300 300 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Cor 0.000% 10/2/12 LOC 500 500 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 1,885 2,012 Ohio GO 5.000% 9/15/19 260 298 Ohio GO 5.000% 8/1/23 500 632 Ohio Higher Education GO 5.000% 8/1/21 500 631 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.200% 10/1/12 LOC 800 800 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 549 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 625 Ohio State University General Receipts Revenue 5.000% 12/1/16 500 589 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 558 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 574 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 2,365 2,550 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 635 684 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 500 615 Oklahoma (0.2%) Oklahoma City OK GO 5.000% 3/1/24 525 651 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 300 354 University of Oklahoma Revenue 5.000% 7/1/31 475 565 Oregon (0.2%) Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 611 Oregon GO 5.000% 5/1/23 500 637 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 599 Pennsylvania (1.8%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 376 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 591 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 599 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 589 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 547 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 500 568 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 750 791 Pennsylvania GO 5.000% 9/1/14 (4) 500 544 Pennsylvania GO 5.000% 5/1/15 405 453 Pennsylvania GO 5.250% 7/1/15 500 566 Pennsylvania GO 5.000% 3/1/16 100 115 Pennsylvania GO 5.000% 7/1/16 120 140 Pennsylvania GO 5.000% 7/1/16 400 467 Pennsylvania GO 5.000% 11/15/17 500 606 Pennsylvania GO 5.000% 7/1/20 500 628 Pennsylvania GO 5.375% 7/1/21 500 650 Pennsylvania GO 5.000% 8/1/22 500 595 Pennsylvania GO 5.000% 1/1/26 100 113 Pennsylvania GO 5.000% 4/15/28 500 602 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/13 (14) 110 114 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/24 200 232 1 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 500 576 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 587 Pennsylvania State University Revenue 5.000% 3/1/25 500 584 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 404 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,174 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/31 500 581 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 558 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 590 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 537 Philadelphia PA School District GO 5.250% 9/1/22 500 585 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 668 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 602 Puerto Rico (1.2%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 556 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 534 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 544 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 565 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 530 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 527 Puerto Rico GO 6.000% 7/1/27 (14) 500 548 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 533 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 545 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 500 539 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/22 (12) 500 533 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (3) 2,425 2,551 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 500 556 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 516 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,441 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 554 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 545 South Carolina (0.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 577 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/27 250 309 Greenville County SC School District GO 5.000% 12/1/27 500 572 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 1,600 1,047 South Carolina GO 5.000% 4/1/20 450 571 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 500 549 South Carolina Public Service Authority Revenue 5.000% 1/1/14 (Prere.) 400 424 South Carolina Public Service Authority Revenue 5.000% 1/1/16 130 148 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 577 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 500 524 Tennessee (0.8%) Memphis TN Electric System Revenue 5.000% 12/1/17 500 605 Memphis TN GO 5.000% 7/1/21 500 621 Memphis TN GO 5.000% 5/1/30 500 597 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 500 623 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 500 536 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 396 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 500 615 Shelby County TN GO 5.000% 3/1/19 500 619 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 125 Shelby County TN GO 5.000% 4/1/19 400 496 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 552 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 566 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 500 569 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 510 568 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 250 277 Tennessee GO 5.000% 8/1/14 500 543 Texas (3.4%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 1,000 888 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 500 635 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 327 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 579 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 240 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/25 500 612 Cypress-Fairbanks TX Independent School District Unlimited Tax Schoolhouse GO 5.000% 2/15/30 500 577 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 500 556 Dallas TX GO 5.000% 2/15/15 500 554 Dallas TX Independent School District GO 5.000% 8/15/14 500 544 Dallas TX Independent School District GO 5.000% 2/15/23 485 601 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 552 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 200 242 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/22 330 416 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 515 600 Garland TX Independent School District GO 5.000% 2/15/23 470 582 Harris County TX Flood Control District GO 5.250% 10/1/18 435 545 Harris County TX GO 5.000% 10/1/23 300 375 Harris County TX GO 5.000% 10/1/23 500 601 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.220% 10/1/12 800 800 Harris County TX Toll Road Revenue 5.000% 8/15/27 500 584 Houston TX GO 5.000% 3/1/20 500 611 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 562 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 500 531 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 578 Houston TX Utility System Revenue 5.250% 11/15/30 500 606 Lake Travis TX Independent School District GO 5.000% 2/15/32 500 594 Lone Star College System Texas GO 5.000% 8/15/23 250 311 Lower Colorado River Authority Texas Revenue 5.750% 5/15/15 (Prere.) 40 46 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 460 505 Lubbock TX GO 5.000% 2/15/23 500 622 North East TX Independent School District GO 5.250% 2/1/22 500 648 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 601 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 597 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 293 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 614 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 565 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 572 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 210 249 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 905 1,043 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 617 San Antonio TX GO 5.000% 8/1/20 125 158 San Antonio TX GO 5.000% 2/1/24 500 615 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 305 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 325 388 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 500 552 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 592 Texas GO 5.000% 8/1/31 500 598 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 500 556 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 1,500 1,461 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 541 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 560 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/28 500 577 Texas Transportation Commission Revenue 4.750% 4/1/24 500 564 Texas Transportation Commission Revenue 5.000% 4/1/25 500 570 Texas Transportation Commission Revenue 5.000% 4/1/26 500 571 Texas Water Financial Assistance GO 5.000% 8/1/24 500 607 Texas Water Financial Assistance GO 5.000% 8/1/25 500 606 Texas Water Financial Assistance GO 5.000% 8/1/27 500 602 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 325 408 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 639 Williamson County TX GO 5.000% 2/15/23 230 290 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 602 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 500 518 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 350 398 Utah GO 5.000% 7/1/16 500 586 Utah GO 5.000% 7/1/16 500 586 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 540 Virginia (0.6%) Arlington County VA GO 5.000% 8/1/23 500 645 Chesterfield County VA GO 5.000% 1/1/22 500 646 Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 608 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 500 635 Norfolk VA Water Revenue 5.000% 11/1/31 500 605 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/30 500 568 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 200 237 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 355 452 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/22 575 737 Virginia Public School Authority Revenue 5.000% 8/1/13 500 520 Virginia Public School Authority Revenue 5.000% 8/1/19 500 622 Washington (1.2%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 627 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 587 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 599 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 100 112 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 1,007 King County WA GO 5.000% 1/1/24 500 623 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 723 Port of Seattle WA Revenue 5.000% 8/1/29 250 298 University of Washington Revenue 5.000% 4/1/31 335 400 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 508 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 375 463 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 584 Washington GO 5.700% 10/1/15 (4) 410 440 Washington GO 5.000% 2/1/16 500 574 Washington GO 0.000% 6/1/20 (3) 500 426 Washington GO 5.000% 8/1/20 500 621 Washington GO 5.000% 7/1/21 500 601 Washington GO 5.000% 7/1/21 (4) 500 578 Washington GO 5.000% 7/1/25 500 622 Washington GO 5.000% 2/1/32 500 598 Washington State University General Revenue 5.000% 10/1/31 500 592 Wisconsin (0.7%) Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 556 Wisconsin GO 4.000% 9/1/15 970 1,067 Wisconsin GO 5.000% 5/1/16 500 580 Wisconsin GO 5.000% 5/1/16 (4) 600 669 Wisconsin GO 5.000% 5/1/23 500 597 Wisconsin GO 5.000% 5/1/24 500 626 1 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 500 581 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.210% 10/1/12 LOC 1,180 1,180 Wisconsin Transportation Revenue 5.250% 7/1/14 (4) 500 543 Wisconsin Transportation Revenue 5.000% 7/1/23 500 630 Total Tax-Exempt Municipal Bonds (Cost $472,931) Total Investments (100.1%) (Cost $759,756) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2012. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, the aggregate value of these securities was $8,490,000, representing 0.9% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, nonomaturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 474,728 Tax-Exempt Municipal Bonds 509,575 Total 474,728 509,575 C. At September 30, 2012, the cost of investment securities for tax purposes was $759,756,000. Net unrealized appreciation of investment securities for tax purposes was $224,547,000, consisting of unrealized gains of $233,596,000 on securities that had risen in value since their purchase and $9,049,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small-Cap Fund Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Common Stocks (100.2%) Consumer Discretionary (16.0%) * Cabela's Inc. 210,047 11,485 Wolverine World Wide Inc. 222,796 9,885 Brunswick Corp. 407,281 9,217 Pool Corp. 212,842 8,850 * Steven Madden Ltd. 185,752 8,121 * Select Comfort Corp. 256,475 8,092 * Vitamin Shoppe Inc. 135,444 7,899 Men's Wearhouse Inc. 217,422 7,486 * Genesco Inc. 110,684 7,386 * Buffalo Wild Wings Inc. 84,684 7,261 Cracker Barrel Old Country Store Inc. 105,912 7,108 * Hibbett Sports Inc. 119,151 7,084 * Crocs Inc. 411,104 6,664 * Children's Place Retail Stores Inc. 109,846 6,591 * Fifth & Pacific Cos. Inc. 515,134 6,583 * Coinstar Inc. 142,634 6,416 * Lumber Liquidators Holdings Inc. 123,178 6,243 * Jos A Bank Clothiers Inc. 127,237 6,168 Ryland Group Inc. 203,773 6,113 Group 1 Automotive Inc. 97,439 5,869 * Jack in the Box Inc. 203,098 5,709 * Iconix Brand Group Inc. 310,635 5,666 Buckle Inc. 124,437 5,653 * Live Nation Entertainment Inc. 641,824 5,526 * Meritage Homes Corp. 140,299 5,336 Finish Line Inc. Class A 231,093 5,255 Hillenbrand Inc. 284,499 5,175 * BJ's Restaurants Inc. 112,281 5,092 * Marriott Vacations Worldwide Corp. 129,920 4,680 Monro Muffler Brake Inc. 132,627 4,667 * Helen of Troy Ltd. 144,263 4,592 Texas Roadhouse Inc. Class A 265,985 4,548 Arbitron Inc. 118,926 4,507 * Peet's Coffee & Tea Inc. 59,976 4,399 Sturm Ruger & Co. Inc. 87,377 4,324 * Papa John's International Inc. 80,054 4,276 * Shuffle Master Inc. 254,600 4,025 * DineEquity Inc. 70,082 3,925 Oxford Industries Inc. 64,964 3,667 Cato Corp. Class A 122,634 3,643 * Skechers U.S.A. Inc. Class A 173,473 3,539 * La-Z-Boy Inc. 238,131 3,484 * Pinnacle Entertainment Inc. 283,906 3,478 * Standard Pacific Corp. 503,466 3,403 Interval Leisure Group Inc. 175,289 3,318 Sonic Automotive Inc. Class A 169,336 3,214 Lithia Motors Inc. Class A 94,586 3,151 Stage Stores Inc. 143,352 3,019 * American Public Education Inc. 82,180 2,994 Brown Shoe Co. Inc. 185,427 2,972 OfficeMax Inc. 374,559 2,925 * Zumiez Inc. 101,415 2,812 Movado Group Inc. 80,012 2,698 * iRobot Corp. 118,014 2,686 Ethan Allen Interiors Inc. 118,297 2,593 American Greetings Corp. Class A 153,395 2,577 * Drew Industries Inc. 85,256 2,576 * Sonic Corp. 248,538 2,552 * Arctic Cat Inc. 59,954 2,486 Pep Boys-Manny Moe & Jack 241,216 2,456 True Religion Apparel Inc. 110,347 2,354 CEC Entertainment Inc. 76,480 2,304 * rue21 inc 71,624 2,231 * Maidenform Brands Inc. 107,128 2,194 Fred's Inc. Class A 153,601 2,186 * Blue Nile Inc. 56,151 2,083 * Biglari Holdings Inc. 5,480 2,001 * Multimedia Games Holding Co. Inc. 126,680 1,993 * Ruby Tuesday Inc. 273,821 1,985 * Red Robin Gourmet Burgers Inc. 59,969 1,953 * Capella Education Co. 53,807 1,886 * Quiksilver Inc. 568,002 1,886 Callaway Golf Co. 296,833 1,823 * Boyd Gaming Corp. 256,398 1,810 Superior Industries International Inc. 105,358 1,801 * M/I Homes Inc. 92,970 1,798 * Winnebago Industries Inc. 133,559 1,687 Hot Topic Inc. 193,163 1,680 Standard Motor Products Inc. 88,817 1,636 * EW Scripps Co. Class A 129,188 1,376 JAKKS Pacific Inc. 94,241 1,373 Harte-Hanks Inc. 197,980 1,372 Nutrisystem Inc. 129,433 1,363 Universal Technical Institute Inc. 98,608 1,351 Blyth Inc. 51,830 1,347 * Digital Generation Inc. 115,615 1,313 Haverty Furniture Cos. Inc. 89,442 1,241 * Tuesday Morning Corp. 189,046 1,238 * Universal Electronics Inc. 68,056 1,196 * Perry Ellis International Inc. 53,720 1,184 * Stein Mart Inc. 124,046 1,056 * Ruth's Hospitality Group Inc. 160,670 1,023 Marcus Corp. 90,935 1,009 PetMed Express Inc. 92,409 928 * MarineMax Inc. 107,547 892 * Corinthian Colleges Inc. 354,113 843 * Zale Corp. 118,014 814 Big 5 Sporting Goods Corp. 76,984 766 Spartan Motors Inc. 141,883 709 * Kirkland's Inc. 68,320 678 * VOXX International Corp. Class A 87,971 658 Christopher & Banks Corp. 170,781 599 * Career Education Corp. 148,951 562 * K-Swiss Inc. Class A 110,162 378 * Monarch Casino & Resort Inc. 43,321 377 Lincoln Educational Services Corp. 88,715 373 * Coldwater Creek Inc. 270,273 224 Consumer Staples (4.6%) * United Natural Foods Inc. 222,927 13,030 * Hain Celestial Group Inc. 204,838 12,905 Casey's General Stores Inc. 174,511 9,971 * Darling International Inc. 535,711 9,798 * TreeHouse Foods Inc. 164,774 8,651 B&G Foods Inc. Class A 220,429 6,681 Snyders-Lance Inc. 218,629 5,466 * Boston Beer Co. Inc. Class A 38,234 4,281 Sanderson Farms Inc. 91,019 4,038 J&J Snack Foods Corp. 68,110 3,905 * Prestige Brands Holdings Inc. 229,112 3,886 WD-40 Co. 67,494 3,553 Andersons Inc. 78,717 2,964 Cal-Maine Foods Inc. 63,120 2,837 * Central Garden and Pet Co. Class A 187,381 2,264 Diamond Foods Inc. 100,860 1,898 * Medifast Inc. 62,717 1,640 Spartan Stores Inc. 98,859 1,513 Calavo Growers Inc. 57,591 1,440 Inter Parfums Inc. 73,764 1,350 * Alliance One International Inc. 374,286 1,209 * Seneca Foods Corp. Class A 38,252 1,142 Nash Finch Co. 55,807 1,140 Energy (4.0%) Lufkin Industries Inc. 153,158 8,243 Bristow Group Inc. 162,899 8,235 * SEACOR Holdings Inc. 90,725 7,563 * Gulfport Energy Corp. 225,757 7,057 * Exterran Holdings Inc. 295,428 5,991 * Stone Energy Corp. 225,538 5,665 * Hornbeck Offshore Services Inc. 144,953 5,313 * Cloud Peak Energy Inc. 277,912 5,030 * Approach Resources Inc. 156,752 4,723 * PDC Energy Inc. 137,805 4,359 * Swift Energy Co. 195,355 4,079 * ION Geophysical Corp. 546,541 3,793 * Comstock Resources Inc. 203,909 3,748 * OYO Geospace Corp. 29,036 3,554 * Contango Oil & Gas Co. 58,505 2,875 * Pioneer Energy Services Corp. 281,453 2,193 * TETRA Technologies Inc. 352,796 2,134 Gulf Island Fabrication Inc. 65,793 1,834 * Petroquest Energy Inc. 256,997 1,724 * Basic Energy Services Inc. 125,333 1,406 Penn Virginia Corp. 208,985 1,296 * Matrix Service Co. 117,215 1,239 Overseas Shipholding Group Inc. 102,150 674 Exchange-Traded Fund (4.0%) 1 Vanguard REIT ETF 1,418,000 92,128 Financials (16.3%) ProAssurance Corp. 139,803 12,644 * Texas Capital Bancshares Inc. 182,736 9,084 Susquehanna Bancshares Inc. 850,353 8,895 * Stifel Financial Corp. 226,962 7,626 Kilroy Realty Corp. 169,017 7,568 Extra Space Storage Inc. 221,410 7,362 UMB Financial Corp. 147,863 7,198 FNB Corp. 636,321 7,133 Tanger Factory Outlet Centers 214,566 6,937 Umpqua Holdings Corp. 509,632 6,569 Old National Bancorp 461,594 6,282 Wintrust Financial Corp. 165,365 6,213 Mid-America Apartment Communities Inc. 94,028 6,141 Post Properties Inc. 123,913 5,943 MarketAxess Holdings Inc. 175,371 5,542 * First Cash Financial Services Inc. 119,838 5,514 Northwest Bancshares Inc. 445,922 5,454 LaSalle Hotel Properties 197,176 5,263 United Bankshares Inc. 208,374 5,191 Cash America International Inc. 133,699 5,157 RLI Corp. 77,321 5,154 Glacier Bancorp Inc. 327,650 5,105 Community Bank System Inc. 179,238 5,053 National Penn Bancshares Inc. 554,318 5,050 First Financial Bankshares Inc. 136,117 4,904 CVB Financial Corp. 400,534 4,782 Entertainment Properties Trust 107,114 4,759 Selective Insurance Group Inc. 249,452 4,737 Healthcare Realty Trust Inc. 204,285 4,709 * Ezcorp Inc. Class A 205,269 4,707 Bank of the Ozarks Inc. 133,930 4,616 First Financial Bancorp 266,721 4,510 * BBCN Bancorp Inc. 355,183 4,479 * Financial Engines Inc. 185,093 4,411 DiamondRock Hospitality Co. 445,980 4,295 First Midwest Bancorp Inc. 340,559 4,274 PrivateBancorp Inc. Class A 267,169 4,272 * World Acceptance Corp. 59,483 4,012 Colonial Properties Trust 189,045 3,979 Sovran Self Storage Inc. 67,345 3,896 Provident Financial Services Inc. 246,599 3,894 Prospect Capital Corp. 329,657 3,798 Home BancShares Inc. 104,980 3,579 EastGroup Properties Inc. 66,693 3,548 Boston Private Financial Holdings Inc. 359,541 3,448 PacWest Bancorp 146,473 3,423 NBT Bancorp Inc. 153,649 3,391 Columbia Banking System Inc. 180,588 3,348 First Commonwealth Financial Corp. 474,524 3,345 Horace Mann Educators Corp. 179,341 3,248 Medical Properties Trust Inc. 309,058 3,230 Infinity Property & Casualty Corp. 53,309 3,219 * National Financial Partners Corp. 183,759 3,105 ViewPoint Financial Group Inc. 161,388 3,094 Tower Group Inc. 157,243 3,049 Independent Bank Corp. 98,407 2,961 Lexington Realty Trust 306,503 2,961 * Pinnacle Financial Partners Inc. 148,379 2,867 Brookline Bancorp Inc. 319,529 2,818 PS Business Parks Inc. 40,925 2,735 Oritani Financial Corp. 176,997 2,664 Safety Insurance Group Inc. 57,790 2,651 * Forestar Group Inc. 158,478 2,640 Acadia Realty Trust 105,215 2,611 Interactive Brokers Group Inc. 186,048 2,608 Employers Holdings Inc. 140,306 2,572 United Fire Group Inc. 99,655 2,503 TrustCo Bank Corp. NY 426,741 2,441 City Holding Co. 67,523 2,420 * Navigators Group Inc. 47,791 2,352 S&T Bancorp Inc. 131,171 2,310 * Virtus Investment Partners Inc. 26,322 2,264 * AMERISAFE Inc. 83,102 2,255 LTC Properties Inc. 69,441 2,212 Tompkins Financial Corp. 52,153 2,113 * HFF Inc. Class A 138,104 2,058 Pennsylvania REIT 120,230 1,907 * Piper Jaffray Cos. 74,505 1,896 Dime Community Bancshares Inc. 131,096 1,893 Simmons First National Corp. Class A 77,448 1,886 * Hanmi Financial Corp. 143,265 1,835 Franklin Street Properties Corp. 164,931 1,826 * Wilshire Bancorp Inc. 282,534 1,780 * United Community Banks Inc. 210,285 1,764 * eHealth Inc. 90,255 1,694 Sabra Health Care REIT Inc. 84,549 1,692 Cousins Properties Inc. 207,131 1,645 Meadowbrook Insurance Group Inc. 213,046 1,638 Stewart Information Services Corp. 81,023 1,632 * Investment Technology Group Inc. 174,813 1,521 Inland Real Estate Corp. 178,133 1,470 * First BanCorp 319,213 1,411 Sterling Bancorp 141,742 1,406 Presidential Life Corp. 97,221 1,354 Universal Health Realty Income Trust 29,232 1,344 Saul Centers Inc. 29,050 1,290 Getty Realty Corp. 60,965 1,094 Urstadt Biddle Properties Inc. Class A 53,865 1,090 Calamos Asset Management Inc. Class A 92,345 1,075 Bank Mutual Corp. 196,196 893 * SWS Group Inc. 128,694 786 Kite Realty Group Trust 137,653 702 Parkway Properties Inc. 49,669 664 Cedar Realty Trust Inc. 124,681 658 Health Care (10.9%) * Cubist Pharmaceuticals Inc. 290,979 13,874 * Align Technology Inc. 326,407 12,067 * Salix Pharmaceuticals Ltd. 227,596 9,636 * ViroPharma Inc. 313,204 9,465 * Haemonetics Corp. 116,838 9,370 * Centene Corp. 234,827 8,785 * PAREXEL International Corp. 274,215 8,435 West Pharmaceutical Services Inc. 155,069 8,229 * Magellan Health Services Inc. 124,606 6,431 * Air Methods Corp. 52,882 6,313 * Medicines Co. 243,551 6,286 Chemed Corp. 87,251 6,046 * MWI Veterinary Supply Inc. 54,575 5,822 * Cyberonics Inc. 108,102 5,667 * PSS World Medical Inc. 228,988 5,216 * Questcor Pharmaceuticals Inc. 271,674 5,026 * NuVasive Inc. 198,061 4,538 * Hanger Inc. 155,776 4,444 Analogic Corp. 55,695 4,354 * Neogen Corp. 101,163 4,320 * Medidata Solutions Inc. 100,583 4,174 * Amsurg Corp. Class A 144,148 4,091 * Akorn Inc. 307,102 4,060 CONMED Corp. 129,480 3,690 * Integra LifeSciences Holdings Corp. 88,557 3,640 Meridian Bioscience Inc. 188,054 3,607 * IPC The Hospitalist Co. Inc. 75,730 3,461 * ICU Medical Inc. 57,211 3,460 * Molina Healthcare Inc. 135,756 3,414 * Luminex Corp. 174,094 3,384 * Abaxis Inc. 93,806 3,369 Quality Systems Inc. 180,899 3,356 * Bio-Reference Labs Inc. 110,979 3,172 * Momenta Pharmaceuticals Inc. 207,202 3,019 * Kindred Healthcare Inc. 241,375 2,747 * Spectrum Pharmaceuticals Inc. 234,310 2,741 * Merit Medical Systems Inc. 180,260 2,691 Cantel Medical Corp. 97,179 2,632 Computer Programs & Systems Inc. 47,283 2,627 * Greatbatch Inc. 107,742 2,621 Landauer Inc. 43,026 2,569 * HealthStream Inc. 89,344 2,543 Ensign Group Inc. 79,263 2,426 * Omnicell Inc. 151,581 2,107 * Amedisys Inc. 139,556 1,927 Invacare Corp. 131,811 1,864 * AMN Healthcare Services Inc. 184,900 1,860 * Healthways Inc. 152,315 1,784 * Natus Medical Inc. 135,139 1,766 * PharMerica Corp. 134,781 1,706 * Emergent Biosolutions Inc. 117,144 1,665 * Symmetry Medical Inc. 166,641 1,648 * Hi-Tech Pharmacal Co. Inc. 49,361 1,634 * Cambrex Corp. 134,597 1,579 * Gentiva Health Services Inc. 129,373 1,464 * Affymetrix Inc. 322,110 1,395 * Arqule Inc. 266,549 1,362 * LHC Group Inc. 69,845 1,290 * Corvel Corp. 28,104 1,258 * SurModics Inc. 55,398 1,120 * Almost Family Inc. 37,854 806 * Palomar Medical Technologies Inc. 81,013 765 CryoLife Inc. 113,691 764 * Cross Country Healthcare Inc. 143,268 676 * Par Pharmaceutical Cos. Inc. 7,829 391 * Enzo Biochem Inc. 61,606 126 Industrials (15.6%) Robbins & Myers Inc. 193,967 11,560 Toro Co. 267,676 10,648 * Teledyne Technologies Inc. 167,768 10,635 AO Smith Corp. 176,793 10,173 * Old Dominion Freight Line Inc. 321,802 9,706 Actuant Corp. Class A 331,816 9,497 EMCOR Group Inc. 303,172 8,653 * Portfolio Recovery Associates Inc. 76,876 8,028 Applied Industrial Technologies Inc. 191,557 7,936 Mueller Industries Inc. 174,270 7,924 * Moog Inc. Class A 206,397 7,816 Geo Group Inc. 279,971 7,747 * EnerSys Inc. 218,709 7,718 * Tetra Tech Inc. 289,980 7,615 Belden Inc. 204,129 7,528 Healthcare Services Group Inc. 306,375 7,007 Curtiss-Wright Corp. 213,365 6,977 Brady Corp. Class A 215,450 6,308 Barnes Group Inc. 213,872 5,349 Franklin Electric Co. Inc. 87,314 5,282 Simpson Manufacturing Co. Inc. 182,573 5,225 United Stationers Inc. 184,718 4,806 * Hub Group Inc. Class A 161,633 4,797 Watts Water Technologies Inc. Class A 126,513 4,786 * II-VI Inc. 249,232 4,740 ESCO Technologies Inc. 121,687 4,728 UniFirst Corp. 68,036 4,544 * Allegiant Travel Co. Class A 69,239 4,387 AZZ Inc. 115,081 4,371 ABM Industries Inc. 229,775 4,350 Kaman Corp. 120,281 4,313 Lindsay Corp. 57,863 4,164 Briggs & Stratton Corp. 217,843 4,067 Forward Air Corp. 132,254 4,022 * Orbital Sciences Corp. 268,420 3,908 * On Assignment Inc. 195,858 3,901 Knight Transportation Inc. 268,531 3,840 Universal Forest Products Inc. 89,777 3,729 Cubic Corp. 73,066 3,658 Tennant Co. 84,678 3,626 Interface Inc. Class A 261,292 3,452 * Aegion Corp. Class A 178,986 3,429 * Exponent Inc. 60,009 3,426 * EnPro Industries Inc. 94,363 3,398 Kaydon Corp. 146,131 3,265 Quanex Building Products Corp. 168,197 3,169 * Astec Industries Inc. 95,472 3,018 AAR Corp. 183,570 3,014 CIRCOR International Inc. 79,336 2,995 * Encore Capital Group Inc. 105,162 2,972 * Mobile Mini Inc. 172,915 2,889 * TrueBlue Inc. 183,636 2,887 Albany International Corp. 131,313 2,885 Heartland Express Inc. 210,161 2,808 G&K Services Inc. Class A 86,073 2,695 * GenCorp Inc. 274,241 2,603 * Navigant Consulting Inc. 234,608 2,592 Standex International Corp. 57,656 2,563 Insperity Inc. 100,697 2,541 Apogee Enterprises Inc. 128,968 2,530 Ceradyne Inc. 103,569 2,530 Resources Connection Inc. 192,928 2,529 American Science & Engineering Inc. 38,391 2,519 Encore Wire Corp. 84,609 2,476 SkyWest Inc. 232,789 2,405 * Sykes Enterprises Inc. 178,139 2,394 * Dycom Industries Inc. 153,164 2,203 Griffon Corp. 209,743 2,160 John Bean Technologies Corp. 132,184 2,159 Cascade Corp. 38,678 2,117 * Aerovironment Inc. 86,191 2,023 Viad Corp. 92,018 1,920 Comfort Systems USA Inc. 171,523 1,875 * Federal Signal Corp. 283,144 1,789 * Gibraltar Industries Inc. 132,323 1,696 AAON Inc. 85,852 1,690 National Presto Industries Inc. 22,027 1,605 * Powell Industries Inc. 40,736 1,575 Kelly Services Inc. Class A 123,181 1,552 * Engility Holdings Inc. 74,653 1,377 * Lydall Inc. 78,579 1,107 CDI Corp. 63,454 1,081 * Consolidated Graphics Inc. 38,810 1,013 Heidrick & Struggles International Inc. 74,704 952 * Orion Marine Group Inc. 123,563 918 * NCI Building Systems Inc. 86,097 864 Arkansas Best Corp. 102,941 815 * Dolan Co. 120,562 649 * Vicor Corp. 90,758 605 Lawson Products Inc. 17,268 119 Information Technology (18.1%) * Cirrus Logic Inc. 294,455 11,304 * CommVault Systems Inc. 190,456 11,180 FEI Co. 173,466 9,280 MAXIMUS Inc. 155,128 9,264 * Microsemi Corp. 405,164 8,132 Anixter International Inc. 125,739 7,225 * Cymer Inc. 141,476 7,224 * 3D Systems Corp. 217,071 7,131 * Hittite Microwave Corp. 123,452 6,848 * ViaSat Inc. 180,378 6,743 * Sourcefire Inc. 136,393 6,687 * OSI Systems Inc. 85,102 6,624 * NETGEAR Inc. 173,316 6,610 * Arris Group Inc. 515,799 6,597 j2 Global Inc. 195,237 6,408 Cognex Corp. 181,560 6,278 * JDA Software Group Inc. 195,033 6,198 * Progress Software Corp. 288,631 6,174 MKS Instruments Inc. 240,904 6,141 * Cardtronics Inc. 201,428 5,999 Littelfuse Inc. 99,523 5,627 Heartland Payment Systems Inc. 177,137 5,612 * Liquidity Services Inc. 110,186 5,532 * DealerTrack Holdings Inc. 194,296 5,411 * Veeco Instruments Inc. 178,380 5,355 * CACI International Inc. Class A 103,291 5,349 * MicroStrategy Inc. Class A 39,414 5,284 * Manhattan Associates Inc. 91,312 5,229 * Tyler Technologies Inc. 118,712 5,226 Blackbaud Inc. 205,401 4,913 * Plexus Corp. 159,359 4,827 * OpenTable Inc. 102,941 4,282 * Take-Two Interactive Software Inc. 409,787 4,274 * Netscout Systems Inc. 163,467 4,170 * Bottomline Technologies Inc. 167,422 4,134 * LivePerson Inc. 228,156 4,132 * ScanSource Inc. 125,892 4,031 Power Integrations Inc. 131,357 3,997 * SYNNEX Corp. 120,759 3,934 MTS Systems Corp. 73,316 3,926 * Benchmark Electronics Inc. 255,614 3,903 * Ultratech Inc. 120,456 3,780 * TriQuint Semiconductor Inc. 745,668 3,766 Cabot Microelectronics Corp. 106,155 3,730 * Synaptics Inc. 150,262 3,609 * Insight Enterprises Inc. 202,309 3,536 * Kulicke & Soffa Industries Inc. 337,291 3,508 * ExlService Holdings Inc. 117,973 3,480 * CSG Systems International Inc. 153,329 3,448 Ebix Inc. 145,387 3,433 * Blucora Inc. 184,076 3,278 Tessera Technologies Inc. 236,284 3,232 * FARO Technologies Inc. 77,203 3,190 * Rogers Corp. 74,930 3,174 * Synchronoss Technologies Inc. 124,497 2,851 * Brightpoint Inc. 313,707 2,817 * Monolithic Power Systems Inc. 141,317 2,791 * Diodes Inc. 163,305 2,778 * Digital River Inc. 162,153 2,701 * ATMI Inc. 145,084 2,694 * GT Advanced Technologies Inc. 485,228 2,644 Monotype Imaging Holdings Inc. 166,881 2,602 * Websense Inc. 165,521 2,590 * Rofin-Sinar Technologies Inc. 130,177 2,568 * Volterra Semiconductor Corp. 115,881 2,534 * iGATE Corp. 138,256 2,512 Brooks Automation Inc. 302,105 2,426 * Harmonic Inc. 523,328 2,376 Badger Meter Inc. 65,084 2,368 OPNET 69,512 2,368 * Entropic Communications Inc. 401,485 2,337 * Measurement Specialties Inc. 70,210 2,316 Micrel Inc. 221,159 2,304 United Online Inc. 412,635 2,278 Comtech Telecommunications Corp. 81,559 2,254 * TTM Technologies Inc. 238,822 2,252 * comScore Inc. 145,982 2,226 Park Electrochemical Corp. 88,069 2,187 * Interactive Intelligence Group Inc. 67,695 2,034 * Higher One Holdings Inc. 149,343 2,013 * Dice Holdings Inc. 237,619 2,001 * DTS Inc. 85,826 1,998 * Advanced Energy Industries Inc. 159,944 1,971 EPIQ Systems Inc. 146,583 1,967 Black Box Corp. 76,779 1,959 Forrester Research Inc. 67,147 1,932 * Newport Corp. 173,617 1,920 * Perficient Inc. 150,371 1,815 * TeleTech Holdings Inc. 104,315 1,779 * LogMeIn Inc. 74,504 1,671 * Exar Corp. 205,872 1,647 * Virtusa Corp. 90,523 1,609 Daktronics Inc. 168,428 1,602 * Intermec Inc. 255,240 1,585 CTS Corp. 155,978 1,571 * Stamps.com Inc. 67,327 1,558 Methode Electronics Inc. 160,285 1,556 * Rudolph Technologies Inc. 146,666 1,540 * Checkpoint Systems Inc. 184,899 1,531 * Mercury Computer Systems Inc. 141,426 1,502 * Ceva Inc. 102,803 1,478 * Oplink Communications Inc. 87,978 1,455 * Super Micro Computer Inc. 118,996 1,432 Electro Scientific Industries Inc. 113,486 1,387 * Symmetricom Inc. 191,416 1,334 * Nanometrics Inc. 96,592 1,334 * Avid Technology Inc. 138,025 1,306 * VASCO Data Security International Inc. 132,258 1,241 * Digi International Inc. 117,833 1,197 * Kopin Corp. 280,798 1,056 * CIBER Inc. 303,063 1,052 * Sigma Designs Inc. 151,363 1,001 * QuinStreet Inc. 116,935 981 * XO Group Inc. 111,840 934 Bel Fuse Inc. Class B 48,815 912 * Supertex Inc. 48,337 864 * Pericom Semiconductor Corp. 97,562 847 Cohu Inc. 88,596 832 * Rubicon Technology Inc. 77,925 747 * DSP Group Inc. 100,628 598 PC-Tel Inc. 79,079 558 * Agilysys Inc. 64,350 553 * STR Holdings Inc. 176,620 548 * Intevac Inc. 82,423 504 * Radisys Corp. 96,554 348 * Novatel Wireless Inc. 133,872 265 * NCI Inc. Class A 37,832 260 * Gerber Scientific Inc. CVR 110,699 — Materials (5.9%) Eagle Materials Inc. 208,699 9,654 HB Fuller Co. 227,441 6,978 PolyOne Corp. 403,525 6,686 Buckeye Technologies Inc. 181,990 5,835 * SunCoke Energy Inc. 319,178 5,145 Balchem Corp. 133,220 4,893 Innophos Holdings Inc. 99,465 4,823 Schweitzer-Mauduit International Inc. 141,933 4,682 Kaiser Aluminum Corp. 76,579 4,471 Globe Specialty Metals Inc. 290,630 4,423 * Clearwater Paper Corp. 106,399 4,395 * KapStone Paper and Packaging Corp. 174,407 3,905 AMCOL International Corp. 114,751 3,888 * Texas Industries Inc. 94,331 3,835 * Kraton Performance Polymers Inc. 146,913 3,834 American Vanguard Corp. 108,146 3,764 * LSB Industries Inc. 85,555 3,753 * Calgon Carbon Corp. 259,380 3,712 Stepan Co. 37,763 3,630 Koppers Holdings Inc. 94,574 3,303 * RTI International Metals Inc. 137,969 3,303 Deltic Timber Corp. 49,570 3,235 A Schulman Inc. 134,118 3,195 Haynes International Inc. 55,849 2,913 Quaker Chemical Corp. 58,968 2,752 * OM Group Inc. 147,494 2,735 AK Steel Holding Corp. 503,043 2,415 Materion Corp. 93,297 2,220 Myers Industries Inc. 141,286 2,207 Neenah Paper Inc. 72,095 2,065 Wausau Paper Corp. 211,142 1,955 Tredegar Corp. 109,716 1,946 * Headwaters Inc. 279,887 1,842 Hawkins Inc. 41,674 1,732 Zep Inc. 100,807 1,524 * Century Aluminum Co. 192,372 1,375 * AM Castle & Co. 75,788 947 Olympic Steel Inc. 42,403 716 Telecommunication Services (0.6%) * Cincinnati Bell Inc. 897,892 5,118 Atlantic Tele-Network Inc. 42,463 1,825 * General Communication Inc. Class A 150,405 1,474 * Cbeyond Inc. 138,311 1,364 * Neutral Tandem Inc. 136,101 1,276 USA Mobility Inc. 101,075 1,200 NTELOS Holdings Corp. 68,304 1,186 Lumos Networks Corp. 69,040 543 Utilities (4.2%) Piedmont Natural Gas Co. Inc. 328,482 10,669 Southwest Gas Corp. 210,158 9,289 New Jersey Resources Corp. 189,490 8,663 UIL Holdings Corp. 230,777 8,276 UNS Energy Corp. 187,982 7,869 South Jersey Industries Inc. 140,578 7,441 Avista Corp. 267,693 6,890 ALLETE Inc. 156,974 6,552 El Paso Electric Co. 182,598 6,254 NorthWestern Corp. 169,444 6,139 Northwest Natural Gas Co. 121,805 5,998 CH Energy Group Inc. 68,000 4,434 Laclede Group Inc. 95,333 4,099 American States Water Co. 86,214 3,831 Total Common Stocks (Cost $1,647,288) Coupon Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund (Cost $2,148) 0.163% 2,148,000 2,148 Total Investments (100.3%) (Cost $1,649,436) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At September 30, 2012, the cost of investment securities for tax purposes was $1,649,436,000. Net unrealized appreciation of investment securities for tax purposes was $651,470,000, consisting of unrealized gains of $708,012,000 on securities that had risen in value since their purchase and $56,542,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Common Stocks (100.0%) Australia (8.8%) BHP Billiton Ltd. 3,538,603 120,910 Commonwealth Bank of Australia 1,761,955 101,450 Westpac Banking Corp. 3,389,547 86,911 Australia & New Zealand Banking Group Ltd. 2,979,192 76,135 National Australia Bank Ltd. 2,489,433 65,452 Woolworths Ltd. 1,362,188 40,562 Wesfarmers Ltd. 1,122,376 39,724 CSL Ltd. 583,772 27,766 Rio Tinto Ltd. 484,078 26,589 Newcrest Mining Ltd. 818,005 24,590 Woodside Petroleum Ltd. 709,014 24,254 Telstra Corp. Ltd. 4,838,656 19,616 QBE Insurance Group Ltd. 1,256,826 16,785 AMP Ltd. 3,370,093 15,057 Suncorp Group Ltd. 1,577,492 15,047 Origin Energy Ltd. 1,260,785 14,773 Brambles Ltd. 1,779,500 12,895 Santos Ltd. 1,033,815 12,129 Macquarie Group Ltd. 381,255 11,179 Orica Ltd. 432,098 11,112 Amcor Ltd. 1,369,635 10,990 Insurance Australia Group Ltd. 2,386,925 10,765 Transurban Group 1,693,956 10,503 Centro Retail Australia 4,670,378 10,126 Coca-Cola Amatil Ltd. 719,781 10,105 AGL Energy Ltd. 623,257 9,656 ASX Ltd. 245,269 7,494 WorleyParsons Ltd. 233,139 6,803 Lend Lease Group 784,300 6,353 QR National Ltd. 1,742,657 6,135 Sonic Healthcare Ltd. 435,881 6,106 Incitec Pivot Ltd. 1,919,188 5,893 Fortescue Metals Group Ltd. 1,539,384 5,519 Computershare Ltd. 635,109 5,449 Asciano Ltd. 1,198,314 5,401 APA Group 1,005,786 4,934 Tatts Group Ltd. 1,703,721 4,770 Cochlear Ltd. 68,509 4,753 James Hardie Industries SE 526,858 4,732 Iluka Resources Ltd. 447,451 4,574 Ramsay Health Care Ltd. 182,253 4,531 Boral Ltd. 1,036,991 4,109 Toll Holdings Ltd. 894,870 4,070 Crown Ltd. 427,601 4,021 Metcash Ltd. 1,056,505 3,868 Bendigo and Adelaide Bank Ltd. 461,289 3,666 Leighton Holdings Ltd. 199,999 3,422 Echo Entertainment Group Ltd. 857,050 3,389 * ALS Ltd. 354,055 3,139 Sydney Airport 945,377 3,094 OZ Minerals Ltd. 439,842 3,054 Caltex Australia Ltd. 165,284 2,816 Tabcorp Holdings Ltd. 972,934 2,780 SP AusNet 2,511,447 2,723 Alumina Ltd. 3,082,154 2,684 Sims Metal Management Ltd. 248,157 2,455 * Qantas Airways Ltd. 1,684,641 2,120 Harvey Norman Holdings Ltd. 996,274 1,994 Whitehaven Coal Ltd. 488,840 1,441 Fairfax Media Ltd. 3,131,256 1,340 Newcrest Mining Ltd. ADR 22,953 685 Sims Metal Management Ltd. ADR 3,072 30 Austria (0.3%) OMV AG 175,575 6,150 * Erste Group Bank AG 226,256 5,057 Andritz AG 76,357 4,329 Voestalpine AG 112,245 3,365 Vienna Insurance Group AG Wiener Versicherung Gruppe 67,305 2,858 Telekom Austria AG 404,082 2,858 Raiffeisen Bank International AG 66,531 2,413 Verbund AG 93,901 1,945 Belgium (1.1%) Anheuser-Busch InBev NV 876,125 74,952 Solvay SA Class A 67,867 7,865 Umicore SA 147,644 7,729 UCB SA 122,706 6,752 Belgacom SA 203,672 6,215 * Ageas 244,253 5,868 Delhaize Group SA 113,602 4,388 KBC Groep NV 179,391 4,308 Colruyt SA 88,317 3,848 Telenet Group Holding NV 54,934 2,456 Mobistar SA 40,559 1,280 China (0.0%) MGM China Holdings Ltd. 1,132,000 1,944 Denmark (1.2%) Novo Nordisk A/S Class B 437,980 68,927 * Danske Bank A/S 685,652 12,357 Carlsberg A/S Class B 121,678 10,779 AP Moeller - Maersk A/S Class B 1,496 10,695 Novozymes A/S 257,397 7,099 Coloplast A/S Class B 21,803 4,543 DSV A/S 178,318 4,003 TDC A/S 509,387 3,717 AP Moeller - Maersk A/S Class A 498 3,367 * William Demant Holding A/S 32,676 2,928 Tryg A/S 40,845 2,649 Finland (0.8%) Sampo Oyj 487,423 15,189 Kone Oyj Class B 174,423 12,089 Nokia Oyj 3,983,627 10,339 Fortum Oyj 491,600 9,058 Wartsila OYJ Abp 194,877 6,763 UPM-Kymmene Oyj 584,262 6,625 Nokian Renkaat Oyj 134,773 5,502 Metso Oyj 116,443 4,171 Stora Enso Oyj 616,088 3,838 Pohjola Bank plc Class A 217,269 2,864 Elisa Oyj 120,171 2,719 Neste Oil Oyj 187,428 2,463 Orion Oyj Class B 60,594 1,297 Kesko Oyj Class B 41,838 1,186 France (9.2%) Total SA 2,274,043 113,135 Sanofi 1,273,694 109,000 BNP Paribas SA 1,038,733 49,248 Air Liquide SA 336,950 41,766 LVMH Moet Hennessy Louis Vuitton SA 269,954 40,525 Danone SA 618,283 38,043 Schneider Electric SA 553,719 32,738 L'Oreal SA 259,464 32,081 GDF Suez 1,350,303 30,101 AXA SA 1,884,475 28,056 Vivendi SA 1,368,874 26,676 Pernod-Ricard SA 229,171 25,707 Unibail-Rodamco SE 123,441 24,598 France Telecom SA 1,962,718 23,768 * Societe Generale SA 730,516 20,702 Vinci SA 482,598 20,534 Cie Generale d'Optique Essilor International SA 213,087 19,940 Cie Generale des Etablissements Michelin 192,457 15,070 Cie de St-Gobain 416,575 14,581 ArcelorMittal 1,005,676 14,476 European Aeronautic Defence and Space Co. NV 438,070 13,885 Carrefour SA 619,021 12,841 PPR 82,728 12,697 Technip SA 111,801 12,423 Lafarge SA 212,324 11,408 Renault SA 208,976 9,792 Publicis Groupe SA 167,663 9,378 Legrand SA 247,819 9,341 Safran SA 245,019 8,813 SES SA 305,706 8,313 Sodexo 104,984 7,905 Christian Dior SA 58,957 7,898 Alstom SA 218,702 7,656 Klepierre 216,600 7,589 Gemalto NV 83,755 7,366 * Credit Agricole SA 1,064,038 7,319 Dassault Systemes SA 67,594 7,102 Cap Gemini SA 159,267 6,731 Bureau Veritas SA 64,504 6,622 Gecina SA 57,973 5,933 Accor SA 175,718 5,850 * Cie Generale de Geophysique - Veritas 167,605 5,383 Arkema SA 56,892 5,325 Casino Guichard Perrachon SA 55,018 4,867 Fonciere Des Regions 64,751 4,866 Electricite de France SA 231,733 4,846 Bouygues SA 197,609 4,805 Vallourec SA 108,211 4,572 ICADE 55,795 4,544 Iliad SA 27,880 4,537 AtoS 62,927 4,378 Edenred 152,108 4,271 Eutelsat Communications SA 130,526 4,194 Veolia Environnement SA 371,970 4,002 Lagardere SCA 144,943 3,959 SCOR SE 148,206 3,820 Societe BIC SA 30,681 3,706 Groupe Eurotunnel SA 518,788 3,654 Suez Environnement Co. 315,848 3,573 STMicroelectronics NV 636,102 3,433 Thales SA 93,740 3,218 Zodiac Aerospace 32,516 3,175 Natixis 1,004,763 3,154 * Alcatel-Lucent 2,315,379 2,555 Remy Cointreau SA 20,652 2,375 Imerys SA 36,618 2,148 Aeroports de Paris 26,681 2,127 Rexel SA 97,984 1,972 CNP Assurances 147,408 1,924 * Peugeot SA 228,390 1,803 JCDecaux SA 49,267 1,115 * Cie Generale de Geophysique - Veritas Rights Exp. 10/12/2012 167,605 270 Germany (8.6%) Siemens AG 880,760 88,095 BASF SE 982,879 83,050 Bayer AG 893,759 76,855 SAP AG 977,985 69,598 Allianz SE 488,410 58,250 Daimler AG 965,757 46,874 E.ON AG 1,930,664 45,879 Deutsche Bank AG 996,791 39,483 Deutsche Telekom AG 3,036,661 37,345 Linde AG 201,238 34,686 Muenchener Rueckversicherungs AG 197,045 30,811 Volkswagen AG Prior Pfd. 150,616 27,540 Bayerische Motoren Werke AG 349,933 25,661 RWE AG 527,309 23,596 Adidas AG 229,463 18,830 Deutsche Post AG 929,643 18,161 Fresenius Medical Care AG & Co. KGaA 228,097 16,731 Fresenius SE & Co. KGaA 135,116 15,689 Henkel AG & Co. KGaA Prior Pfd. 184,896 14,729 Deutsche Boerse AG 224,653 12,432 Henkel AG & Co. KGaA 156,832 10,236 Porsche Automobil Holding SE Prior Pfd. 159,904 9,582 K&S AG 181,266 8,930 ThyssenKrupp AG 417,556 8,895 Beiersdorf AG 118,468 8,701 Merck KGaA 70,434 8,695 Continental AG 86,688 8,502 HeidelbergCement AG 152,336 8,001 * Kabel Deutschland Holding AG 102,252 7,299 Infineon Technologies AG 1,120,352 7,121 * Commerzbank AG 3,743,698 6,697 Lanxess AG 79,962 6,642 Brenntag AG 46,299 5,933 Volkswagen AG 34,702 5,817 GEA Group AG 189,951 5,759 * QIAGEN NV 268,486 4,950 Hannover Rueckversicherung AG 64,620 4,135 MAN SE 44,482 4,080 Metro AG 135,010 4,045 Bayerische Motoren Werke AG Prior Pfd. 62,904 3,234 Fraport AG Frankfurt Airport Services Worldwide 55,032 3,185 Deutsche Lufthansa AG 174,975 2,375 Celesio AG 113,621 2,029 * Hugo Boss AG 22,989 2,025 ProSiebenSat.1 Media AG Prior Pfd. 74,951 1,890 Suedzucker AG 52,060 1,844 Salzgitter AG 45,107 1,746 United Internet AG 85,324 1,742 * Hochtief AG 36,179 1,697 Axel Springer AG 25,002 1,084 RWE AG Prior Pfd. 22,605 902 Wacker Chemie AG 12,997 836 Greece (0.0%) Coca Cola Hellenic Bottling Co. SA 211,602 3,951 OPAP SA 207,765 1,066 Hong Kong (3.1%) AIA Group Ltd. 11,038,763 40,903 Sun Hung Kai Properties Ltd. 1,719,768 25,023 Cheung Kong Holdings Ltd. 1,570,500 22,943 Hutchison Whampoa Ltd. 2,357,512 22,735 CLP Holdings Ltd. 2,051,932 17,417 Hong Kong Exchanges and Clearing Ltd. 1,136,100 17,069 Hong Kong & China Gas Co. Ltd. 6,091,718 15,399 Power Assets Holdings Ltd. 1,526,100 12,958 BOC Hong Kong Holdings Ltd. 4,007,000 12,673 Hang Seng Bank Ltd. 818,243 12,509 Wharf Holdings Ltd. 1,772,815 12,259 Li & Fung Ltd. 6,381,670 9,841 Sands China Ltd. 2,657,600 9,839 Swire Pacific Ltd. Class A 804,088 9,817 Hang Lung Properties Ltd. 2,576,810 8,774 Henderson Land Development Co. Ltd. 1,212,506 8,683 Sino Land Co. Ltd. 3,547,300 6,606 New World Development Co. Ltd. 4,060,125 6,257 Bank of East Asia Ltd. 1,631,863 6,088 Hang Lung Group Ltd. 957,000 6,043 * Galaxy Entertainment Group Ltd. 1,672,000 5,555 Kerry Properties Ltd. 1,060,000 5,345 MTR Corp. Ltd. 1,402,000 5,300 Wheelock & Co. Ltd. 1,139,000 4,893 SJM Holdings Ltd. 2,150,000 4,646 Hysan Development Co. Ltd. 971,000 4,409 Wynn Macau Ltd. 1,546,400 4,146 Shangri-La Asia Ltd. 2,112,552 4,086 First Pacific Co. Ltd. 3,114,000 3,367 Cheung Kong Infrastructure Holdings Ltd. 450,000 2,721 Hopewell Holdings Ltd. 637,000 2,195 ASM Pacific Technology Ltd. 185,400 2,192 Yue Yuen Industrial Holdings Ltd. 608,500 2,041 Wing Hang Bank Ltd. 199,775 1,871 NWS Holdings Ltd. 1,141,500 1,830 Cathay Pacific Airways Ltd. 896,770 1,451 Lifestyle International Holdings Ltd. 657,500 1,355 PCCW Ltd. 2,971,000 1,211 Orient Overseas International Ltd. 149,800 821 * Foxconn International Holdings Ltd. 2,481,000 814 Ireland (0.3%) CRH plc 758,535 14,568 Kerry Group plc Class A 156,410 8,001 * Elan Corp. plc 555,966 5,973 * Ryanair Holdings plc ADR 24,300 784 * Ryanair Holdings plc 68,719 391 * Irish Bank Resolution Corp. Ltd. 257,065 — Israel (0.6%) Teva Pharmaceutical Industries Ltd. 1,022,710 42,216 Israel Chemicals Ltd. 491,398 5,968 * Bank Hapoalim BM 1,270,314 4,533 * Mellanox Technologies Ltd. 36,393 3,774 * Bank Leumi Le-Israel BM 1,198,424 3,359 Bezeq The Israeli Telecommunication Corp. Ltd. 1,620,093 1,893 Israel Corp. Ltd. 2,796 1,780 * NICE Systems Ltd. 52,352 1,740 Delek Group Ltd. 6,860 1,151 * Mizrahi Tefahot Bank Ltd. 109,213 970 Italy (2.2%) Eni SPA 2,737,642 60,019 Enel SPA 7,015,938 24,855 Assicurazioni Generali SPA 1,249,138 18,008 * UniCredit SPA 4,326,702 18,005 Intesa Sanpaolo SPA (Registered) 10,767,270 16,419 Saipem SPA 265,213 12,781 Tenaris SA 527,536 10,796 Telecom Italia SPA (Registered) 10,611,898 10,660 Fiat Industrial SPA 920,283 9,013 Snam SPA 1,491,878 6,618 Terna Rete Elettrica Nazionale SPA 1,541,349 5,748 Telecom Italia SPA (Bearer) 5,950,080 5,212 Atlantia SPA 320,003 4,978 * Fiat SPA 888,034 4,750 Luxottica Group SPA 108,559 3,829 Unione di Banche Italiane SCPA 985,721 3,655 Prysmian SPA 178,805 3,196 Mediobanca SPA 595,307 3,190 Pirelli & C. SPA 289,890 3,128 Enel Green Power SPA 1,727,083 2,925 Exor SPA 116,092 2,925 * Banco Popolare SC 1,453,682 2,179 * Finmeccanica SPA 418,175 1,988 * Banca Monte dei Paschi di Siena SPA 5,860,551 1,703 Intesa Sanpaolo SPA (Bearer) 1,082,259 1,404 Autogrill SPA 133,668 1,273 Mediaset SPA 642,418 1,210 Japan (20.0%) Toyota Motor Corp. 2,962,618 116,162 Mitsubishi UFJ Financial Group Inc. 13,699,544 64,108 Honda Motor Co. Ltd. 1,750,039 54,086 Sumitomo Mitsui Financial Group Inc. 1,465,658 45,667 Mizuho Financial Group Inc. 24,665,161 40,032 Takeda Pharmaceutical Co. Ltd. 864,394 39,769 Canon Inc. 1,211,233 38,878 Softbank Corp. 960,400 38,830 FANUC Corp. 204,900 32,980 Japan Tobacco Inc. 959,100 28,709 Hitachi Ltd. 5,005,758 27,798 Mitsubishi Corp. 1,493,886 27,059 Mitsubishi Estate Co. Ltd. 1,382,935 26,442 Mitsui & Co. Ltd. 1,866,300 26,184 NTT DOCOMO Inc. 16,165 26,117 East Japan Railway Co. 375,100 24,819 Astellas Pharma Inc. 486,814 24,672 Shin-Etsu Chemical Co. Ltd. 438,200 24,626 Seven & I Holdings Co. Ltd. 800,920 24,543 KDDI Corp. 297,600 23,083 Nissan Motor Co. Ltd. 2,662,100 22,656 Nippon Telegraph & Telephone Corp. 468,700 22,301 Mitsui Fudosan Co. Ltd. 997,000 19,923 Komatsu Ltd. 998,200 19,565 Tokio Marine Holdings Inc. 767,800 19,538 ITOCHU Corp. 1,665,100 16,810 Sumitomo Corp. 1,241,100 16,696 Bridgestone Corp. 714,331 16,567 Kao Corp. 558,901 16,432 Denso Corp. 519,100 16,310 Nippon Steel Corp. 7,769,580 15,910 Mitsubishi Electric Corp. 2,079,000 15,324 Panasonic Corp. 2,300,953 15,224 Central Japan Railway Co. 170,500 14,966 Tokyo Gas Co. Ltd. 2,678,000 14,726 Mitsubishi Heavy Industries Ltd. 3,346,000 14,470 Nomura Holdings Inc. 4,021,177 14,360 Kyocera Corp. 165,600 14,349 Nintendo Co. Ltd. 112,700 14,316 Inpex Corp. 2,395 14,238 Toshiba Corp. 4,278,000 13,711 Kirin Holdings Co. Ltd. 999,000 13,358 Fast Retailing Co. Ltd. 57,200 13,284 Eisai Co. Ltd. 288,800 13,010 Keyence Corp. 50,718 12,988 Kubota Corp. 1,241,000 12,525 JX Holdings Inc. 2,291,050 12,515 Sony Corp. 1,070,200 12,514 Secom Co. Ltd. 238,200 12,416 Daiichi Sankyo Co. Ltd. 745,163 12,275 Marubeni Corp. 1,923,000 12,226 Otsuka Holdings Co. Ltd. 390,000 12,086 Sumitomo Realty & Development Co. Ltd. 455,000 12,057 Ajinomoto Co. Inc. 752,500 11,787 Murata Manufacturing Co. Ltd. 220,600 11,744 Asahi Group Holdings Ltd. 449,300 11,080 Hoya Corp. 503,600 11,048 Dai-ichi Life Insurance Co. Ltd. 9,352 10,578 Nikon Corp. 375,100 10,314 Sumitomo Mitsui Trust Holdings Inc. 3,401,270 10,098 Toray Industries Inc. 1,696,000 10,034 Osaka Gas Co. Ltd. 2,202,000 9,688 MS&AD Insurance Group Holdings 544,533 9,400 Daito Trust Construction Co. Ltd. 92,600 9,296 SMC Corp. 57,500 9,254 Chubu Electric Power Co. Inc. 694,700 9,021 Nitto Denko Corp. 188,100 8,954 Odakyu Electric Railway Co. Ltd. 843,000 8,860 West Japan Railway Co. 205,600 8,780 Nidec Corp. 119,100 8,700 Resona Holdings Inc. 2,080,936 8,520 JGC Corp. 254,000 8,459 Daiwa House Industry Co. Ltd. 580,000 8,404 FUJIFILM Holdings Corp. 492,100 8,242 Rakuten Inc. 792,300 8,056 Sumitomo Electric Industries Ltd. 752,200 7,955 Kintetsu Corp. 1,998,190 7,825 Daiwa Securities Group Inc. 2,037,000 7,737 Sumitomo Metal Mining Co. Ltd. 608,000 7,650 Tokyo Electron Ltd. 178,400 7,600 Suzuki Motor Corp. 390,800 7,590 Fujitsu Ltd. 1,976,000 7,418 NKSJ Holdings Inc. 380,000 7,411 Aeon Co. Ltd. 642,473 7,255 Terumo Corp. 167,700 7,210 Oriental Land Co. Ltd. 54,100 7,123 Asahi Glass Co. Ltd. 1,068,035 7,105 LIXIL Group Corp. 297,112 7,080 Asahi Kasei Corp. 1,353,000 6,974 Shizuoka Bank Ltd. 665,000 6,805 Yamato Holdings Co. Ltd. 429,900 6,799 Daikin Industries Ltd. 261,500 6,763 JFE Holdings Inc. 511,700 6,741 T&D Holdings Inc. 614,830 6,638 Bank of Yokohama Ltd. 1,379,000 6,558 Sekisui House Ltd. 638,859 6,342 Tokyu Corp. 1,318,000 6,296 Hankyu Hanshin Holdings Inc. 1,161,000 6,270 Kansai Electric Power Co. Inc. 797,550 6,221 Isuzu Motors Ltd. 1,273,000 6,134 Ricoh Co. Ltd. 724,000 6,114 Keio Corp. 810,000 6,103 Tobu Railway Co. Ltd. 1,134,000 6,102 Aisin Seiki Co. Ltd. 213,800 6,089 Yahoo Japan Corp. 15,906 6,051 Unicharm Corp. 105,500 6,049 Chugai Pharmaceutical Co. Ltd. 286,800 6,011 Shiseido Co. Ltd. 424,300 5,816 Toyota Tsusho Corp. 271,893 5,808 Mitsubishi Chemical Holdings Corp. 1,494,000 5,706 Shionogi & Co. Ltd. 374,100 5,701 Chiba Bank Ltd. 961,000 5,587 Keikyu Corp. 587,000 5,530 Lawson Inc. 71,590 5,496 Fuji Heavy Industries Ltd. 647,000 5,390 Shimano Inc. 73,900 5,366 Dentsu Inc. 205,200 5,197 TDK Corp. 136,500 5,076 Yakult Honsha Co. Ltd. 102,100 4,841 Kuraray Co. Ltd. 420,400 4,774 Credit Saison Co. Ltd. 197,200 4,764 * Olympus Corp. 243,600 4,756 NTT Data Corp. 1,482 4,653 Konica Minolta Holdings Inc. 599,000 4,608 Nippon Express Co. Ltd. 1,216,000 4,606 Hisamitsu Pharmaceutical Co. Inc. 83,000 4,594 Makita Corp. 117,600 4,552 Sega Sammy Holdings Inc. 240,888 4,545 Dai Nippon Printing Co. Ltd. 638,800 4,454 Sumitomo Chemical Co. Ltd. 1,747,000 4,451 Omron Corp. 230,900 4,437 Sekisui Chemical Co. Ltd. 541,000 4,357 * NEC Corp. 2,730,400 4,333 Joyo Bank Ltd. 884,000 4,323 Kyowa Hakko Kirin Co. Ltd. 355,000 4,287 Electric Power Development Co. Ltd. 157,540 4,148 Toppan Printing Co. Ltd. 708,000 4,106 Mitsubishi Materials Corp. 1,299,000 4,087 Obayashi Corp. 882,000 4,019 Yamada Denki Co. Ltd. 91,410 4,010 Keisei Electric Railway Co. Ltd. 443,000 3,996 Sysmex Corp. 83,100 3,996 * Tohoku Electric Power Co. Inc. 495,700 3,984 Mitsubishi Tanabe Pharma Corp. 261,850 3,974 Namco Bandai Holdings Inc. 234,200 3,968 * Mitsubishi Motors Corp. 4,297,000 3,964 Taisei Corp. 1,373,000 3,934 MEIJI Holdings Co. Ltd. 78,254 3,883 Santen Pharmaceutical Co. Ltd. 83,000 3,807 Hachijuni Bank Ltd. 681,600 3,779 Tokyu Land Corp. 703,000 3,757 Kyushu Electric Power Co. Inc. 455,100 3,753 Dena Co. Ltd. 113,000 3,749 Bank of Kyoto Ltd. 439,000 3,714 Benesse Holdings Inc. 76,600 3,707 Chugoku Electric Power Co. Inc. 277,500 3,689 NGK Insulators Ltd. 307,000 3,673 Nitori Holdings Co. Ltd. 39,300 3,648 Suruga Bank Ltd. 321,000 3,638 JSR Corp. 215,600 3,528 IHI Corp. 1,578,000 3,515 Yokogawa Electric Corp. 300,400 3,467 Mitsubishi UFJ Lease & Finance Co. Ltd. 81,960 3,451 Fukuoka Financial Group Inc. 844,800 3,430 * Mazda Motor Corp. 2,913,000 3,400 Daihatsu Motor Co. Ltd. 199,000 3,316 Toho Co. Ltd. 179,900 3,308 Nissin Foods Holdings Co. Ltd. 83,400 3,267 Trend Micro Inc. 114,000 3,179 Kawasaki Heavy Industries Ltd. 1,601,000 3,175 Kajima Corp. 1,129,000 3,080 Isetan Mitsukoshi Holdings Ltd. 294,840 3,072 Oji Holdings Corp. 1,008,000 3,068 NSK Ltd. 523,000 3,038 Shimizu Corp. 885,000 2,977 Sankyo Co. Ltd. 63,900 2,973 TonenGeneral Sekiyu KK 329,000 2,854 Kurita Water Industries Ltd. 127,100 2,810 Mitsui OSK Lines Ltd. 1,204,000 2,801 Rohm Co. Ltd. 83,100 2,798 Aeon Mall Co. Ltd. 112,000 2,735 TOTO Ltd. 372,000 2,733 Takashimaya Co. Ltd. 394,860 2,707 Chugoku Bank Ltd. 192,000 2,705 Showa Denko KK 1,699,000 2,696 Gunma Bank Ltd. 525,000 2,666 Nippon Yusen KK 1,509,000 2,666 Sharp Corp. 1,077,000 2,663 Teijin Ltd. 1,086,000 2,654 Yamaha Motor Co. Ltd. 299,100 2,610 Toho Gas Co. Ltd. 390,000 2,588 Nisshin Seifun Group Inc. 204,400 2,513 Sony Financial Holdings Inc. 146,800 2,503 Tsumura & Co. 79,800 2,497 Miraca Holdings Inc. 55,500 2,492 Casio Computer Co. Ltd. 350,300 2,481 * Tokyo Electric Power Co. Inc. 1,489,070 2,451 Mitsubishi Gas Chemical Co. Inc. 487,000 2,443 Konami Corp. 106,500 2,418 Stanley Electric Co. Ltd. 162,800 2,410 Nippon Meat Packers Inc. 186,000 2,385 Toyo Suisan Kaisha Ltd. 95,000 2,377 Sumitomo Rubber Industries Ltd. 199,800 2,376 Kikkoman Corp. 173,000 2,362 All Nippon Airways Co. Ltd. 1,123,317 2,361 Yamaha Corp. 253,800 2,350 Iyo Bank Ltd. 288,000 2,344 * Kobe Steel Ltd. 2,911,000 2,306 Chiyoda Corp. 147,809 2,296 FamilyMart Co. Ltd. 46,500 2,285 Kansai Paint Co. Ltd. 206,000 2,283 Hamamatsu Photonics KK 66,200 2,274 Nishi-Nippon City Bank Ltd. 976,000 2,259 Ube Industries Ltd. 1,044,000 2,242 Nippon Electric Glass Co. Ltd. 405,500 2,234 Taiheiyo Cement Corp. 1,034,000 2,226 J Front Retailing Co. Ltd. 386,200 2,164 Suzuken Co. Ltd. 65,260 2,164 Advantest Corp. 165,600 2,153 THK Co. Ltd. 140,900 2,153 SBI Holdings Inc. 331,190 2,134 Japan Steel Works Ltd. 378,513 2,103 Dainippon Sumitomo Pharma Co. Ltd. 191,400 2,103 Marui Group Co. Ltd. 297,300 2,102 Aeon Credit Service Co. Ltd. 96,710 2,080 Toyo Seikan Kaisha Ltd. 192,500 2,056 Aozora Bank Ltd. 671,000 2,052 NOK Corp. 127,100 2,038 McDonald's Holdings Co. Japan Ltd. 71,500 2,037 Shikoku Electric Power Co. Inc. 179,700 2,026 Nomura Real Estate Holdings Inc. 115,171 2,019 Nomura Research Institute Ltd. 96,300 1,985 Ibiden Co. Ltd. 135,500 1,982 NGK Spark Plug Co. Ltd. 188,000 1,978 Sumitomo Heavy Industries Ltd. 579,000 1,974 Otsuka Corp. 22,060 1,973 JTEKT Corp. 247,600 1,957 Brother Industries Ltd. 210,400 1,949 Mitsui Chemicals Inc. 995,000 1,939 Shimamura Co. Ltd. 16,600 1,933 Alfresa Holdings Corp. 39,200 1,931 Citizen Holdings Co. Ltd. 381,100 1,927 Hokuriku Electric Power Co. 158,900 1,926 Yamaguchi Financial Group Inc. 238,000 1,926 MediPal Holdings Corp. 139,800 1,924 Jupiter Telecommunications Co. Ltd. 1,857 1,886 Daicel Corp. 312,000 1,869 Idemitsu Kosan Co. Ltd. 22,709 1,857 Gree Inc. 99,100 1,809 Yamazaki Baking Co. Ltd. 134,000 1,793 USS Co. Ltd. 16,970 1,792 Shinsei Bank Ltd. 1,369,014 1,768 Nabtesco Corp. 95,600 1,760 Asics Corp. 124,396 1,678 Hokkaido Electric Power Co. Inc. 205,900 1,671 Rinnai Corp. 22,200 1,657 NHK Spring Co. Ltd. 191,600 1,646 Hitachi Construction Machinery Co. Ltd. 101,200 1,634 * Japan Airlines Co. Ltd. 34,913 1,633 Fuji Electric Co. Ltd. 783,000 1,588 Amada Co. Ltd. 361,000 1,577 Toyoda Gosei Co. Ltd. 78,300 1,568 Shimadzu Corp. 222,000 1,558 * Furukawa Electric Co. Ltd. 821,000 1,543 Kaneka Corp. 303,000 1,459 Hitachi High-Technologies Corp. 59,651 1,440 Nippon Paper Group Inc. 114,800 1,350 * Nexon Co. Ltd. 97,700 1,349 Yaskawa Electric Corp. 199,000 1,327 Sanrio Co. Ltd. 36,500 1,305 Hakuhodo DY Holdings Inc. 19,210 1,294 Showa Shell Sekiyu KK 242,300 1,282 * Kawasaki Kisen Kaisha Ltd. 1,019,000 1,280 Cosmo Oil Co. Ltd. 681,000 1,252 Kamigumi Co. Ltd. 146,000 1,206 Coca-Cola West Co. Ltd. 72,700 1,206 Oracle Corp. Japan 22,100 1,138 Nisshin Steel Co. Ltd. 1,074,000 1,136 Koito Manufacturing Co. Ltd. 91,712 1,059 Tosoh Corp. 557,000 1,058 NTN Corp. 516,000 1,038 Air Water Inc. 82,805 1,013 Sojitz Corp. 782,500 1,012 Yamato Kogyo Co. Ltd. 34,000 1,001 Mitsubishi Logistics Corp. 83,000 987 Hitachi Metals Ltd. 110,000 980 ABC-Mart Inc. 22,200 980 GS Yuasa Corp. 233,000 969 Hino Motors Ltd. 145,000 949 Denki Kagaku Kogyo KK 302,000 936 * Sumco Corp. 132,660 893 Seiko Epson Corp. 144,900 885 Toyota Boshoku Corp. 83,400 865 Taiyo Nippon Sanso Corp. 161,000 847 Hitachi Chemical Co. Ltd. 60,900 821 Ushio Inc. 64,800 777 Itochu Techno-Solutions Corp. 14,900 774 Daido Steel Co. Ltd. 159,000 738 Mabuchi Motor Co. Ltd. 14,900 681 Square Enix Holdings Co. Ltd. 35,600 543 Kinden Corp. 72,000 453 Netherlands (2.5%) Unilever NV 1,752,022 62,138 * ING Groep NV 4,148,519 32,857 Koninklijke Philips Electronics NV 1,123,345 26,228 ASML Holding NV 442,894 23,690 Heineken NV 252,976 15,080 Akzo Nobel NV 254,858 14,391 Koninklijke Ahold NV 1,121,708 14,049 * DE Master Blenders 1753 NV 816,913 9,851 Aegon NV 1,847,347 9,604 Koninklijke DSM NV 170,789 8,520 Reed Elsevier NV 617,440 8,235 Koninklijke KPN NV 1,079,939 8,221 Wolters Kluwer NV 380,262 7,144 Koninklijke Vopak NV 92,414 6,485 Heineken Holding NV 116,964 5,682 Corio NV 131,406 5,587 Fugro NV 73,116 4,969 Randstad Holding NV 120,918 4,019 TNT Express NV 297,979 3,110 * SBM Offshore NV 171,786 2,448 Delta Lloyd NV 142,717 2,170 Koninklijke Boskalis Westminster NV 52,021 1,879 New Zealand (0.1%) Telecom Corp. of New Zealand Ltd. 2,342,116 4,611 Fletcher Building Ltd. 695,083 4,001 SKYCITY Entertainment Group Ltd. 1,056,195 3,305 Auckland International Airport Ltd. 687,559 1,492 Contact Energy Ltd. 224,755 983 Norway (1.0%) Statoil ASA 1,236,008 31,897 Telenor ASA 837,603 16,348 Seadrill Ltd. 382,956 15,044 DNB ASA 938,414 11,496 Yara International ASA 220,527 11,073 Orkla ASA 963,924 7,344 Subsea 7 SA 272,993 6,306 Norsk Hydro ASA 1,193,595 5,609 Aker Solutions ASA 180,631 3,441 Gjensidige Forsikring ASA 135,204 1,879 Portugal (0.2%) EDP - Energias de Portugal SA 2,186,547 6,007 Portugal Telecom SGPS SA 788,023 3,894 Jeronimo Martins SGPS SA 210,361 3,512 Galp Energia SGPS SA 199,524 3,232 * Banco Espirito Santo SA 2,271,174 1,647 Singapore (1.9%) DBS Group Holdings Ltd. 2,085,123 24,355 Singapore Telecommunications Ltd. 8,742,290 22,764 United Overseas Bank Ltd. 1,394,504 22,238 Oversea-Chinese Banking Corp. Ltd. 2,871,300 21,776 Keppel Corp. Ltd. 1,484,904 13,729 CapitaLand Ltd. 3,110,000 8,011 Genting Singapore plc 6,850,000 7,616 Fraser and Neave Ltd. 1,001,650 7,219 Singapore Press Holdings Ltd. 2,099,250 6,948 Singapore Airlines Ltd. 735,786 6,422 Singapore Exchange Ltd. 1,042,000 5,922 City Developments Ltd. 547,000 5,206 Wilmar International Ltd. 1,949,000 5,146 Global Logistic Properties Ltd. 2,464,000 5,023 Noble Group Ltd. 4,460,766 4,788 SembCorp Industries Ltd. 992,660 4,560 Singapore Technologies Engineering Ltd. 1,533,906 4,414 Jardine Cycle & Carriage Ltd. 108,037 4,217 Golden Agri-Resources Ltd. 7,746,864 4,141 Hutchison Port Holdings Trust 5,222,251 3,772 ComfortDelGro Corp. Ltd. 2,597,088 3,623 SembCorp Marine Ltd. 862,600 3,470 Olam International Ltd. 1,964,800 3,259 UOL Group Ltd. 536,750 2,499 Keppel Land Ltd. 865,000 2,489 StarHub Ltd. 569,000 1,722 Cosco Corp. Singapore Ltd. 2,032,000 1,590 Yangzijiang Shipbuilding Holdings Ltd. 1,770,000 1,406 * Neptune Orient Lines Ltd. 746,250 684 Spain (2.9%) * Banco Santander SA 10,509,684 78,450 Telefonica SA 4,290,433 57,345 Banco Bilbao Vizcaya Argentaria SA 5,758,130 45,305 Inditex SA 231,096 28,715 Iberdrola SA 4,060,307 18,410 Repsol SA 871,365 16,934 * Banco de Sabadell SA 2,803,865 7,534 Amadeus IT Holding SA 305,313 7,118 Abertis Infraestructuras SA 475,257 7,004 Ferrovial SA 461,215 6,009 Red Electrica Corp. SA 117,546 5,571 Gas Natural SDG SA 393,426 5,567 * Grifols SA 144,178 4,766 Distribuidora Internacional de Alimentacion SA 712,963 3,937 CaixaBank 891,318 3,357 ACS Actividades de Construccion y Servicios SA 151,079 3,114 Enagas SA 155,300 3,063 * International Consolidated Airlines Group SA 1,206,792 2,906 Banco Popular Espanol SA 1,286,720 2,817 Mapfre SA 784,863 2,152 Acerinox SA 152,390 1,712 * Bankia SA 1,010,555 1,691 Acciona SA 25,091 1,429 Zardoya Otis SA 104,251 1,226 Sweden (3.2%) Hennes & Mauritz AB Class B 1,021,540 35,553 Nordea Bank AB 3,005,991 29,753 Telefonaktiebolaget LM Ericsson Class B 3,189,225 29,089 Volvo AB Class B 1,559,463 21,910 Svenska Handelsbanken AB Class A 578,063 21,694 Atlas Copco AB Class A 767,720 17,939 TeliaSonera AB 2,478,055 17,831 Swedbank AB Class A 890,032 16,741 Sandvik AB 1,102,918 15,001 Skandinaviska Enskilda Banken AB Class A 1,459,956 12,233 Assa Abloy AB Class B 343,058 11,138 Svenska Cellulosa AB Class B 598,629 11,130 SKF AB 442,343 9,559 Swedish Match AB 224,488 9,088 Atlas Copco AB Class B 394,733 8,274 Getinge AB 246,808 7,451 Alfa Laval AB 396,241 7,200 Electrolux AB Class B 284,187 7,022 Millicom International Cellular SA 73,098 6,782 Tele2 AB 364,958 6,628 Skanska AB Class B 405,519 6,577 Investment AB Kinnevik 291,295 6,056 Hexagon AB Class B 280,870 6,040 Scania AB Class B 326,209 5,997 * Lundin Petroleum AB 230,570 5,631 Elekta AB Class B 371,124 4,900 Boliden AB 277,565 4,642 Securitas AB Class B 407,015 3,058 Holmen AB 93,184 2,548 Ratos AB 283,836 2,505 Modern Times Group AB Class B 56,592 2,504 Husqvarna AB 391,961 2,002 SSAB AB Class A 241,821 1,722 Switzerland (8.6%) Nestle SA 3,534,466 223,016 Novartis AG 2,462,672 150,724 Roche Holding AG 758,478 141,871 UBS AG 3,916,739 47,693 ABB Ltd. 2,334,525 43,803 Zurich Insurance Group AG 160,035 39,898 Syngenta AG 102,269 38,257 Cie Financiere Richemont SA 556,928 33,440 Credit Suisse Group AG 1,286,581 27,204 Swiss Re AG 390,925 25,154 Transocean Ltd. 377,443 16,898 Holcim Ltd. 252,729 16,097 Swatch Group AG (Bearer) 30,465 12,166 SGS SA 5,670 11,660 Swisscom AG 26,560 10,693 Givaudan SA 9,205 8,739 Geberit AG 40,084 8,730 Julius Baer Group Ltd. 235,147 8,202 Adecco SA 138,294 6,601 Actelion Ltd. 129,695 6,501 Kuehne & Nagel International AG 56,441 6,387 Schindler Holding AG 49,469 6,091 Aryzta AG 111,195 5,337 Sonova Holding AG 52,301 5,292 Sika AG 2,379 4,853 Lindt & Spruengli AG 115 4,153 Baloise Holding AG 51,619 4,062 Swatch Group AG (Registered) 57,856 4,028 Swiss Life Holding AG 31,890 3,809 Sulzer AG 23,852 3,482 Partners Group Holding AG 15,433 3,213 Lonza Group AG 59,890 3,135 Lindt & Spruengli AG 952 3,012 GAM Holding AG 226,768 2,959 Schindler Holding AG (Registered) 23,028 2,845 Barry Callebaut AG 1,993 1,851 Banque Cantonale Vaudoise 3,322 1,723 Straumann Holding AG 7,799 1,037 United Kingdom (23.4%) HSBC Holdings plc 19,408,269 180,299 Vodafone Group plc 53,084,214 150,846 BP plc 20,320,640 143,258 Royal Dutch Shell plc Class A (London Shares) 3,852,202 133,502 GlaxoSmithKline plc 5,387,216 124,351 British American Tobacco plc 2,079,801 106,868 Royal Dutch Shell plc Class B 2,912,222 103,634 Diageo plc 2,726,820 76,782 BG Group plc 3,631,291 73,478 BHP Billiton plc 2,248,471 70,216 Rio Tinto plc 1,431,746 66,948 AstraZeneca plc 1,345,294 64,231 Standard Chartered plc 2,562,964 58,074 Unilever plc 1,385,658 50,593 SABMiller plc 1,037,901 45,668 TESCO plc 8,475,909 45,516 Anglo American plc London Shares 1,478,674 43,530 Barclays plc 12,473,763 43,317 National Grid plc 3,839,408 42,352 Reckitt Benckiser Group plc 686,896 39,575 Imperial Tobacco Group plc 1,054,831 39,078 Prudential plc 2,759,338 35,831 Xstrata plc 2,197,455 34,089 BT Group plc 8,451,913 31,507 Centrica plc 5,484,868 29,024 * Lloyds Banking Group plc 45,301,494 28,524 Rolls-Royce Holdings plc 2,000,066 27,284 SSE plc 1,028,433 23,143 Compass Group plc 2,001,754 22,128 Tullow Oil plc 978,576 21,709 Glencore International plc 3,855,506 21,415 WPP plc 1,386,067 18,879 BAE Systems plc 3,474,453 18,268 Shire plc 603,177 17,793 Experian plc 1,068,278 17,788 Pearson plc 873,410 17,074 Aviva plc 3,040,348 15,711 * Old Mutual plc 5,360,972 14,749 British Sky Broadcasting Group plc 1,210,456 14,529 Land Securities Group plc 1,170,407 14,424 Legal & General Group plc 6,384,049 13,629 Wolseley plc 308,939 13,215 ARM Holdings plc 1,348,638 12,588 Reed Elsevier plc 1,314,388 12,583 Standard Life plc 2,648,221 11,690 British Land Co. plc 1,355,604 11,450 Aggreko plc 301,458 11,285 WM Morrison Supermarkets plc 2,372,836 10,940 Next plc 190,543 10,630 Randgold Resources Ltd. 85,916 10,569 Kingfisher plc 2,449,173 10,470 Marks & Spencer Group plc 1,804,340 10,413 Smith & Nephew plc 926,532 10,221 Hammerson plc 1,322,983 9,657 United Utilities Group plc 796,710 9,211 * Royal Bank of Scotland Group plc 2,194,519 9,118 Antofagasta plc 441,233 9,024 * Johnson Matthey plc 230,639 9,009 Capita plc 711,159 8,907 Associated British Foods plc 415,395 8,656 InterContinental Hotels Group plc 312,632 8,210 J Sainsbury plc 1,445,471 8,124 Intertek Group plc 178,717 7,923 Severn Trent plc 288,415 7,821 Burberry Group plc 467,244 7,566 Rexam plc 1,070,440 7,532 Carnival plc 204,122 7,519 Smiths Group plc 445,952 7,491 Petrofac Ltd. 281,898 7,283 Bunzl plc 391,778 7,026 G4S plc 1,600,548 6,875 Sage Group plc 1,344,850 6,814 AMEC plc 366,516 6,802 Capital Shopping Centres Group plc 1,274,660 6,752 Whitbread plc 179,878 6,597 ITV plc 4,363,082 6,237 RSA Insurance Group plc 3,296,163 5,893 Fresnillo plc 194,240 5,830 Babcock International Group plc 374,109 5,609 Croda International plc 142,839 5,607 GKN plc 1,592,487 5,537 Weir Group plc 188,865 5,407 Resolution Ltd. 1,479,765 5,193 Serco Group plc 522,727 4,902 Aberdeen Asset Management plc 953,720 4,799 Melrose plc 1,216,180 4,765 Tate & Lyle plc 440,212 4,735 IMI plc 310,613 4,525 Segro plc 1,199,394 4,406 Meggitt plc 655,313 4,182 Admiral Group plc 222,240 3,788 Inmarsat plc 396,489 3,785 Investec plc 606,780 3,757 Cobham plc 966,823 3,468 Invensys plc 850,817 3,225 Balfour Beatty plc 643,329 3,162 Schroders plc (Voting Shares) 127,907 3,143 London Stock Exchange Group plc 201,455 3,073 ICAP plc 580,600 3,018 Man Group plc 1,981,402 2,642 Vedanta Resources plc 131,142 2,188 TUI Travel plc 541,232 2,049 Kazakhmys plc 169,515 1,902 Lonmin plc 170,966 1,544 Eurasian Natural Resources Corp. plc 246,181 1,231 Evraz plc 299,933 1,198 Royal Dutch Shell plc Class A 8,968 310 Total Investments (100.0%) (Cost $11,363,873) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. Tax-Managed International Fund When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,499 10,995,449 — D. At September 30, 2012, the cost of investment securities for tax purposes was $11,363,873,000. Net unrealized depreciation of investment securities for tax purposes was $366,925,000, consisting of unrealized gains of $1,0153,249,000 on securities that had risen in value since their purchase and $1,520,174,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 16, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 16, 2012 VANGUARD TAX-MANAGED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 16, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
